EXECUTION VERSION

 

 

 

IPALCO SHAREHOLDERS’ AGREEMENT

 

by and among

 

 

AES U.S. INVESTMENTS, INC.,

IPALCO ENTERPRISES, INC.

 

and

 

CDP Infrastructure Fund GP

 

Dated as of February 11, 2015

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 



DEFINITIONS; SHARE OWNERSHIP

Definitions.1 

Share Ownership.10 



BOARD OF DIRECTORS; MANAGEMENT OF THE COMPANY 

Directors.10 

Removal.11 

Vacancies.11 

Voting Agreement.11 

Board Observer.12 

Chairman.12 

Directors’ and Officers’ Insurance.12 

Board Action.12 

Major Decisions.13 

Major Review Rights.16 

No Conflict with Organizational Documents.16 

Company Business Plan.16 

Officers.17 

Affiliate Transactions.17 

Put Right.17 

Prohibited Payments; Prohibited Transactions.21 



RESTRICTIONS ON TRANSFER 

General Restrictions21 

Transfers to Affiliates.21 

Right of First Offer.22 

Drag Along Rights.23 

Tag Along Rights.24 

Change of Control25 

Other Prohibited Transfers.26 

ROFR Transferees.26 

Binding Effect on Transferees.27 



CAPITAL CONTRIBUTIONS; THIRD-PARTY INVESTORS 

Issuance of Additional Shares.27 

Additional Capital Contributions.28 

Third-Party Investors.30 

Subscription Agreement30 



DIVIDENDS 

Dividends.30 

Limitations on Dividends.31 



INFORMATION RIGHTS 

Books and Records.31 

Financial Reports.32 



CONFIDENTIALITY 

Confidential Information.32 

Non-Disclosure.32 

Exceptions.32 

Representatives Bound.33 

Survival.33 



TAX MATTERS 

Tax Matters.33 

Cooperation.34 

Withholding.34 



REPRESENTATIONS AND WARRANTIES 

Shareholder Representations and Warranties34 

Company Representations and Warranties35 



TERM AND TERMINATION 

Term.36 

Termination.36 

Termination of Certain Rights36 



MISCELLANEOUS 

Entire Agreement.37 

Further Actions; Cooperation.37 

Organizational Documents.37 

Costs and Expenses.37 

Notices.37 

Severability.39 

Assignment; Third-Party Beneficiaries.39 

Amendments.39 

Waiver.39 

Interpretation.40 

Governing Law.40 

Specific Performance.40 

Counterparts.41 

Recapitalizations, Exchanges, Etc.; New Shares.41 

Corporate Opportunities.41 

Public Announcements.41 

Legends.42 

Dispute Resolution.42 



 

 

Exhibit A:  Shareholders List

Exhibit B:  Distribution Policy

Exhibit C:  Form of Amended and Restated Organizational Documents

Exhibit D:  Business Plan

Exhibit E:  2015 Annual Consolidated Fixed Operating Expense Budget

Exhibit F:  2015 Annual Consolidated Maintenance Capex Budget

Exhibit G:  Significant Expense Illustrative Example

 

 



--------------------------------------------------------------------------------

 

 

SHAREHOLDERS’ AGREEMENT

This SHAREHOLDERS’ AGREEMENT (this “Agreement”), dated as of February 11, 2015
(the “Agreement Date”), is by and among AES U.S. Investments, Inc., an Indiana
corporation (“Holdco Inc.”), IPALCO Enterprises, Inc., an Indiana corporation
(the “Company”), and CDP Infrastructure Fund GP, a New York general partnership
(“Buyer”).  Each of the parties to this Agreement is referred to herein as a
“Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, immediately prior to the date hereof, Holdco Inc. owned one hundred
percent (100%) of the issued and outstanding shares of common stock of the
Company, no par value (“Shares”);

WHEREAS, as of the date hereof, the Company owns one hundred percent (100%) of
the issued and outstanding shares of common stock of Indianapolis Power & Light
Company, an Indiana corporation (“IPL”);

WHEREAS, the Company and Buyer entered into that certain Subscription Agreement,
dated as of December 14, 2014 (the “Subscription Agreement”), pursuant to which
the Company may issue to Buyer and Buyer may purchase Shares of the Company;  

WHEREAS, as of the date hereof, the Company issued to Buyer, and Buyer
purchased, one hundred (100) Shares; and

WHEREAS, the Parties desire to set forth in this Agreement certain agreements
with respect to the capitalization, management, control, shareholding and
certain other matters relating to the Company.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE I

DEFINITIONS; SHARE OWNERSHIP

Definitions.

 The following terms shall have the respective meanings set forth below:

“ACC Deadline” has the meaning set forth in Section 4.2(g).

“ACC Shares” has the meaning set forth in Section 4.2(a).

“Acceptance Notice” has the meaning set forth in Section 3.3(b).

“Acceptance Period” has the meaning set forth in Section 3.3(b).



 



--------------------------------------------------------------------------------

 

“Additional Capital Contribution” has the meaning set forth in Section 4.2(a).

“Adverse Recovery Event” means (i) a determination by the IURC that a
Significant Expense is not recoverable for any reason or (ii) a failure by the
Company or its Subsidiaries to seek recovery of a Significant Expense within
thirty-six (36) months after such significant expense has been incurred, either
through an increase in base rates, an adjustment to tariff rates, a new tracker
or other mechanism, in each case only to the extent that at least one Investor
Nominee of the applicable Investor Shareholder voted against such Significant
Expense at the time it was subject to a vote as a Major Decision.

“Affiliate” means, with respect to any Person or group of Persons, a Person that
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with such Person or group of
Persons.  Notwithstanding the foregoing, for purposes of this Agreement, (a)
neither of the Shareholders nor their Affiliates, by virtue of being a
shareholder of the Company or a Party, shall be considered an Affiliate of the
other Shareholder or the other Shareholder’s Affiliates and (b) no Investor
Shareholder, by virtue of being a shareholder of the Company or a Party, shall
be considered an Affiliate of the Company or any of its Subsidiaries.

“Affiliate Transaction” has the meaning set forth in Section 2.9(b).

“Aggregate Amount” has the meaning set forth in the Subscription Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Annual Consolidated Fixed Operating Expense Budget” means the annual
consolidated fixed operating expense budget of the Company as in effect from
time to time, which shall include all operating expenses (excluding depreciation
and amortization and income taxes) of the Company and its Subsidiaries other
than variable fuel and purchased power expenses and expenses subject to recovery
through a tracker mechanism.

“Annual Consolidated Maintenance Capex Budget” means the annual consolidated
maintenance capex budget of the Company as in effect from time to time.

“Annual Consolidated Operating Budget” means the annual consolidated operating
budget of the Company as in effect from time to time.

“Approved Company Business Plan” means the Initial Company Business Plan or any
subsequent Company Business Plan that has been approved by the Directors,
including each Investor Nominee of the applicable Investor Shareholder.

“Beneficially Own” means, with respect to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act as in effect on the date hereof.  The term “Beneficial Owner” has a
correlative meaning.

“Board” means the board of directors of the Company.

“Board Observer” has the meaning set forth in Section 2.5.



2

 



--------------------------------------------------------------------------------

 

“Business Day” means a day other than a Saturday or Sunday or any other day on
which banks are required to be closed or are authorized to close in New York,
New York or Montreal, Quebec.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Nominee” has the meaning set forth in Section 2.1(a).

“Capital Call” has the meaning set forth in Section 4.2(b).

“Chairman” has the meaning set forth in Section 2.6.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Business Plan” has the meaning set forth in Section 2.12(a).

“Confidential Information” has the meaning set forth in Section 7.1.  

“Contributing Shareholder” has the meaning set forth in Section 4.2(e).

“Contribution Notice” has the meaning set forth in Section 4.2(e).

“Contribution Option Period” has the meaning set forth in Section 4.2(d).

“Control” means, with respect to the relationship between two or more Persons,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, as trustee or executor, by contract or otherwise.  The
terms “Controlled” or “under common Control with” have correlative meanings.

“Corporate Opportunity” has the meaning set forth in Section 11.15.

“Daily Ticking Fee” means an amount equal to (i) the product of (a) the
applicable Ticking Fee Base Amount multiplied by (b) one and nine-hundredths
(1.09), divided by (ii) three hundred and sixty-five (365). 

“Director” means a member of the Board.

“Dispute” has the meaning set forth in Section 11.18(a).

“Distribution Policy” means the Distribution Policy of the Company and its
Subsidiaries set forth on Exhibit B hereto.

“Drag Along Minimum Price” means the per Share price necessary to ensure that an
Investor Shareholder receives an annualized rate of return on such Investor
Shareholder’s common shareholders’ equity of nine percent (9%) at the date of
determination, taking into account the price paid for the Shares Beneficially
Owned by such Investor Shareholder, any



3

 



--------------------------------------------------------------------------------

 

Additional Capital Contributions made by such Investor Shareholder (as adjusted
for any Shares previously sold by such Investor Shareholder) and any dividends
or other returns of capital received by such Investor Shareholder.

“Drag Along Notice” has the meaning set forth in Section 3.4(b).

“Drag Along Purchaser” has the meaning set forth in Section 3.4(a).

“Drag Along Right” has the meaning set forth in Section 3.4(a).

“Drag Along Sale” has the meaning set forth in Section 3.4(a).

“Electing Shareholder” has the meaning set forth in Section 4.2(g).

“Emergency Advance” has the meaning set forth in Section 4.2(h).

“Emergency Advance Notice” has the meaning set forth in Section 4.2(h).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FERC” means the Federal Energy Regulatory Commission or any successor agency
thereto.

“GAAP” means United States generally accepted accounting principles.

“Government Official” shall mean any officer or employee or family member of an
officer or employee of a government, department (whether executive, legislative,
judicial or administrative), agency or instrumentality of such government,
including any government-owned business, a public international organization, or
any person acting in an official capacity for or on behalf of such government or
any candidate for public office or representative of a political party.

“Holdco Inc.” has the meaning set forth in the preamble to this Agreement.

“Holdco Inc. Change of Control” means the consummation of any transaction or
series of related transactions pursuant to which any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act) other than
Holdco Inc. Parent and its Affiliates is or becomes the Beneficial Owner of any
of the voting power of  Holdco Inc., other than pursuant to an investment by a
Third Party in a Subsidiary of Holdco Inc. Parent (which entity will remain a
Subsidiary of Holdco Inc. Parent after such investment) in which the aggregate
value of Holdco Inc. and its Subsidiaries comprises less than twenty-five
percent (25%) of the aggregate value of such Subsidiary; provided,  however,
that a Holdco Inc. Parent Change of Control shall not constitute a Holdco Inc.
Change of Control.

“Holdco Inc. Nominee” has the meaning set forth in Section 2.1(a).

“Holdco Inc. Parent” means The AES Corporation, a Delaware corporation.



4

 



--------------------------------------------------------------------------------

 

“Holdco Inc. Parent Change of Control” means the consummation of any transaction
or series of related transactions (as a result of a tender offer, share
exchange, merger, business combination, reorganization, consolidation or
otherwise) that results, or would if consummated result, in (x) the stockholders
of Holdco Inc. Parent as of immediately prior to the consummation of such
transaction ceasing to be the Beneficial Owners, directly or indirectly, of at
least a majority of the issued and outstanding voting securities of Holdco Inc.
Parent (or the continuing or surviving entity of such transaction) as of
immediately following the consummation of such transaction or (y) any “person”
or “group” (as such terms are used in Section 13(d) and 14(d) of the Exchange
Act) becoming the Beneficial Owner of more than fifty percent (50%) of the
issued and outstanding voting securities of Holdco Inc. Parent.

“IBCL” means the Indiana Business Corporation Law.

“ICC Court” has the meaning set forth in Section 11.18(b).

“Initial Company Business Plan” has the meaning set forth in Section 2.12(a).

“Investor Nominee” means a Director that was nominated by an Investor
Shareholder.

“Investor Shareholder” means any Shareholder whose Pro Rata Percentage is
greater than or equal to five percent (5%) but less than or equal to fifty
percent (50%).

“Investor Shareholder Change of Control” means, with respect to an Investor
Shareholder, the consummation of any transaction or series of related
transactions pursuant to which any “person” or “group” (as such terms are used
in Section 13(d) and 14(d) of the Exchange Act) other than an Affiliate of such
Investor Shareholder is or becomes the Beneficial Owner of any of the voting
power of Investor Shareholder.

“IPL” has the meaning set forth in the recitals to this Agreement.

“IURC” means the Indiana Utility Regulatory Commission.

“Listed Securities” shall mean common shares of a publicly traded company with a
market capitalization of at least $1,000,000,000 and a free float of at least
50%, such common shares being listed (or quoted, as the case may be) on the New
York Stock Exchange, NASDAQ, the Toronto Stock Exchange or another major stock
exchange reasonably acceptable to the applicable Investor Shareholder.

“Major Decision” has the meaning set forth in Section 2.9.

“Maximum Subscription Percentage” means a fraction (expressed as a percentage)
the numerator of which is the total number of Shares that have been issued
pursuant to the Subscription Agreement at any given time, giving effect to any
adjustments thereunder, and the denominator of which is the total number of
Shares outstanding at such time.

“Necessary Expenses”  means expenses of the Company or any of its Subsidiaries
that are required by the Company or its Subsidiaries on an unplanned, emergency
basis to fund (a) debt service payments on the Company’s or any its
Subsidiaries’ financing (including expenses of



5

 



--------------------------------------------------------------------------------

 

curing any defaults thereunder), (b) any repairs and expenditures necessary to
prevent or mitigate material damage to any material Assets of the Company or its
Subsidiaries, (c) expenses incidental to compliance with any final orders,
judgments or other proceedings and costs and expenses related thereto, and (d)
any expenditure necessary to avoid a material default pursuant to any material
contract or agreement to which the Company or any of its Subsidiaries is a
party.

“New Shares” has the meaning set forth in Section 4.1.  

“Non-Contributing Shareholder” has the meaning set forth in Section 4.2(e).

“Non-Selling Shareholder” has the meaning set forth in Section 3.3(a).

“Offer Notice” has the meaning set forth in Section 3.3(a).

“Offer Period” has the meaning set forth in Section 3.3(a).

“Offered Shares” has the meaning set forth in Section 3.3(a).

“Organizational Documents” means, with respect to any corporation, partnership,
limited liability company or other entity, the articles of incorporation and
bylaws or equivalent or similar organizational documents of such entity.

“Party” has the meaning set forth in the preamble to this Agreement.

“Person” means any individual, corporation, partnership, limited liability
company or other entity (whether or not having separate legal personality), and
shall include any successor (by merger or otherwise) of such entity.

“Pro Rata Percentage” means, with respect to a Shareholder, a fraction
(expressed as a percentage), the numerator of which is the total number of
Shares Beneficially Owned by such Shareholder (including Shares Beneficially
Owned by any Affiliate of such Shareholder) and the denominator of which is the
total number of Shares outstanding.

“Prohibited Payment” means any offer, gift, payment, promise to pay, or
authorization of the payment of any money or anything of value, directly or
indirectly, to a Government Official for the purpose of either (i) influencing
any act or decision of the Government Official in his or her official capacity,
(ii) inducing the Government Official to do or omit to do any act in violation
of his or her lawful duty, (iii) securing any improper advantage or (iv)
inducing the Government Official to use his influence with a government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist in obtaining or retaining
business or in directing business to any party.

“Prohibited Transaction” means any of the following: (i) receiving,
transferring, transporting, retaining, using, structuring, diverting or hiding
the proceeds of any criminal activity whatsoever, including drug trafficking,
fraud or bribery of a Government Official; (ii) engaging or becoming involved
in, financing, or supporting financially or otherwise, sponsoring, facilitating,
or giving aid to any terrorist person, activity or organization; or
(iii) participating in any transaction or otherwise conducting business with any
Person that



6

 



--------------------------------------------------------------------------------

 

appears on any list issued by a United States or European Union governmental
authority, the World Bank or the United Nations with respect to money
laundering, terrorism financing, drug trafficking or economic or arms embargoes.

“Prohibited Transferee” means (i) any Person that appears on any list issued by
a United States, Canadian or European Union governmental authority, the World
Bank or the United Nations with respect to money laundering, terrorism
financing, drug trafficking, or economic or arms embargos, (ii) any Person who
within the last five (5) years has been held liable by, or entered into a formal
settlement agreement with, a United States, Canadian or European Union
governmental authority for violations of anti-bribery, money laundering,
terrorism financing or drug trafficking laws, or for criminal violations of
economic or arms embargo laws, or (iii) any Person for which the true Beneficial
Owner of the Person is not known or identifiable and is not reasonably apparent.

“Proportionate Contribution Entitlement” has the meaning set forth in Section
4.2(b).

“Put Exercise Date” has the meaning set forth in Section 2.15(c).

“Put Exercise Notice” has the meaning set forth in Section 2.15(c).

“Put Price” has the meaning set forth in Section 2.15(d).

“Put Right Shareholder” has the meaning set forth in Section 2.15(a).

“Put Sale” has the meaning set forth in Section 2.15(c).

“Put Shares” has the meaning set forth in Section 2.15(c).

“Put Triggering Event” has the meaning set forth in Section 2.15(a).

“Put Triggering Event Notice” has the meaning set forth in Section 2.15(b).

“Regulatory Approval Period” means with respect to any proposed Transfer of
Shares or issuance of New Shares, (i) in the event that the approval of the IURC
is required to consummate such Transfer or issuance, the period beginning on the
date a definitive agreement is executed with respect to such Transfer or
issuance and ending on the date that is two hundred seventy (270) days
thereafter and (ii) in the event that the approval of the IURC is not required
to consummate such Transfer or issuance, the period beginning on the date a
definitive agreement is executed with respect to such Transfer or issuance and
ending on the date that is one hundred eighty (180) days thereafter; provided,
 however, that in each case, such period shall be extended up to an additional
three hundred sixty-five (365) days so long as the parties to the proposed
Transfer or issuance have used and continue to use their reasonable best efforts
to obtain any required regulatory approvals, but such approvals have not been
obtained.

“Rejection Notice” has the meaning set forth in Section 3.3(b).



7

 



--------------------------------------------------------------------------------

 

“Representatives” means, with respect to any Person, such Person’s shareholders,
officers, directors, employees, accountants, consultants, legal counsel,
financial advisors and other representatives and agents.

“Residual Contribution Amount” has the meaning set forth in Section 4.2(e).

“Residual Exercise Period” has the meaning set forth in Section 4.2(f).

“ROFO Notice” has the meaning set forth in Section 3.3(a).

“ROFR Exercise Notice” has the meaning set forth in Section 3.8(c).

“ROFR Offer” has the meaning set forth in Section 3.8(c).

“ROFR Offer Period” has the meaning set forth in Section 3.8(c).

“ROFR Offered Shares” has the meaning set forth in Section 3.8(c).

“ROFR Transferee” means any Person that Holdco Inc. reasonably believes (i) does
not satisfy the due diligence requirements of the Company’s Ethics and
Compliance Program, (ii) will have a significant negative reputational effect on
the Company or its Subsidiaries in the relevant markets as a Beneficial Owner of
Shares or (iii) is a competitor of Holdco Inc. or its U.S. Affiliates; provided
that, with respect to clauses (ii) and (iii), in no event shall a U.S. or
Canadian institutional investor, including any such pension fund, be deemed to
be ROFR Transferee.

“Roll-Forward Budget” has the meaning set forth in Section 2.12(b).

“Rules” has the meaning set forth in Section 11.18(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Shareholder” has the meaning set forth in Section 3.3(a).

“Services Agreement” means that certain Service Agreement, entered into, and
effective as of, January 1, 2014 by and among IPL, the Company, DPL Inc., The
Dayton Power and Light Company, Holdco Inc. Parent and certain additional
entities identified therein, and AES U.S. Services, LLC.

“Shareholder” means Buyer, Holdco Inc., any transferee of Shares that has become
a party hereto and any assignee of Buyer’s rights and obligations under the
Subscription Agreement, whether in whole or in part.  In the event that any
Person other than Buyer or Holdco Inc. becomes a Shareholder, Exhibit A hereto
shall be amended to so reflect.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Significant Expense” has the meaning set forth in Section 2.9(l).

“Subscription Agreement” has the meaning set forth in the recitals to this
Agreement.



8

 



--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any Person (other than a natural
person) of which such first Person (either alone or through any other
Subsidiary) owns, directly or indirectly, more than fifty percent (50%) of the
stock or other equity voting or controlling interests, the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such other Person.

“Tag Along Election Notice” has the meaning set forth in Section 3.5(c).

“Tag Along Offer Notice” has the meaning set forth in Section 3.5(b).

“Tag Along Offer Period” has the meaning set forth in Section 3.5(c).

“Tag Along Right” has the meaning set forth in Section 3.5(a).

“Tag Along Sale” has the meaning set forth in Section 3.5(a).

“Tax” or “Taxes” means all taxes, including all charges, fees, duties, levies or
other assessments in the nature of taxes, imposed by any governmental authority,
including income, gross receipts, excise, property, sales, gain, use, license,
transfer, environmental, production, custom duty, unemployment, corporation,
capital stock, transfer, franchise, payroll, withholding, social security,
minimum, estimated, ad valorem, profit, gift, severance, value added,
disability, recapture, occupancy, retaliatory or reciprocal, guaranty fund
assessments, credit, occupation, leasing, employment, stamp, goods and services,
utility and other taxes, including any interest, penalties or additions
attributable thereto.

“Tax Matters Shareholder” has the meaning set forth in Section 8.1.

“Tax Proceeding” means any audit, examination, contest, litigation or other
proceeding with respect to Taxes.

“Tax Return” means any return, declaration, report, claim for refund, form, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis, and also including any
schedule or attachment thereto, and including any amendment thereof.

“Third Party” means any Person other than Affiliate of a Shareholder.

“Third-Party Investor” has the meaning set forth in Section 4.1.  

“Third-Party Purchaser” has the meaning set forth in Section 3.3(a).

“Ticking Fee Base Amount” means, with respect to an Investor Shareholder: (i) in
the event of a Put Sale, an amount equal to the number of such Investor
Shareholder’s Put Shares multiplied by the applicable Put Price, as determined
in accordance with Section 2.15(d) or (ii) in the event Holdco Inc. exercises
its Drag Along Right, an amount equal to the number of Shares Beneficially Owned
by such Investor Shareholder multiplied by the per Share price specified in the
Drag Along Notice delivered to such Investor Shareholder.



9

 



--------------------------------------------------------------------------------

 

“Transfer” means a sale, exchange, transfer, lease, license or other disposal or
similar transaction, whether voluntary, involuntary or by operation of law,
whether or not for value.

“Valuation Arbiter” means an investment banking or valuation firm of national or
regional reputation, independent of the Company and each of the Shareholders
(within the meaning of Rule 2-01 under Securities and Exchange Commission
Regulation S-X), experienced in valuing similar businesses.

Share Ownership.

 As of the date hereof, the name and address of each Shareholder, the number of
Shares held by each Shareholder and each Shareholder’s Pro Rata Percentage are
as shown on Exhibit A hereto.  The Company shall amend Exhibit A from time to
time as necessary to reflect accurately the information therein and to add any
other Persons who acquire Shares.

ARTICLE II

BOARD OF DIRECTORS; MANAGEMENT OF THE COMPANY

Section 2.1 Directors.

(a) Except as otherwise provided by Section 2.1(b),  as of the Agreement Date
and during the term of this Agreement, the Board shall consist of eleven (11)
Directors, of which two (2) Directors shall be nominated by Buyer (each, a
“Buyer Nominee”), nine (9) Directors shall be nominated by Holdco Inc. (each, a
“Holdco Inc. Nominee”) and each of the Shareholders shall take all actions as
may be reasonably necessary to cause the Board to consist of such number of
Holdco Inc. Nominees and Buyer Nominees.

(b) Notwithstanding anything herein to the contrary, the number of Directors
that Buyer shall be entitled to nominate pursuant to Section 2.1(a) and the
total number of directors constituting the entire Board shall be adjusted in the
following circumstances:

(i) prior to the Second Closing (as such term is defined in the Subscription
Agreement) under the Subscription Agreement (the “Initial Investment Date”),
Buyer, together with any Shareholder that is an assignee of Buyer’s rights and
obligations under the Subscription Agreement, shall have the right to nominate
in the aggregate two (2) Directors pursuant to this Section 2.1;  

(ii) if at any time after the Initial Investment Date the Pro Rata Percentage of
a Shareholder is equal to or less than the lesser of (A) eight and eight hundred
twenty-five thousandths percent (8.825%) and (B) one-half of the Maximum
Subscription Percentage but remains greater than the lesser of (x) one-third of
seventeen and sixty-five hundredths percent  (17.65%) and (y) one-third of the
Maximum Subscription Percentage, then the number of Directors that such
Shareholder shall have the right to nominate pursuant to this Section 2.1 shall
be one (1);

(iii) if at any time after the Initial Investment Date the Pro Rata Percentage
of a Shareholder decreases to less than or equal to the lesser of



10

 



--------------------------------------------------------------------------------

 

(A) one-third of seventeen and sixty-five hundredths percent  (17.65%) and
(B) one-third of the Maximum Subscription Percentage, then such Shareholder
shall cease to have any rights to nominate any Directors pursuant to this
Section 2.1(a); and

(iv) if any time Holdco Inc.’s Pro Rata Percentage is equal to or less than
fifty percent (50%), then the Shareholders and the Company shall negotiate in
good faith to amend this Agreement and the Organizational Documents of the
Company to appropriately reflect the proportionate ownership of the Company by
the Shareholders.

Each of the Shareholders shall take all actions as may be reasonably necessary
to implement the foregoing changes as promptly as practicable, including voting
to remove or causing the resignation of the appropriate Directors, voting to
decrease the size of the Board.  In furtherance of the foregoing, Holdco Inc.
has caused the Company to adopt the amended and restated Organizational
Documents of the Company in the form of Exhibit C attached hereto, which are in
effect as of the Parties’ entry into this Agreement.

Removal.

 The Shareholders covenant and agree that, upon the written request or motion of
Holdco Inc. that any or all of the Holdco Inc. Nominees be removed from the
Board, they will vote their Shares or act by written consent with respect to
such Shares so as to cause such Director or Directors to be removed in
accordance with such request or motion.  The Shareholders covenant and agree
that, upon the written request or motion of an Investor Shareholder that any or
all of the Investor Nominees of such Investor Shareholder be removed from the
Board, they will vote their Shares or act by written consent with respect to
such Shares so as to cause such Director or Directors to be removed in
accordance with such request or motion.  Each of the Shareholders shall have the
sole power to remove or request the removal under this Section 2.2 of the
Directors that were nominated by such Shareholder.

Vacancies.

 If at any time a vacancy is created on the Board by reason of the death,
removal or resignation of any Director (except for the removal or resignation of
Directors pursuant to Section 2.1(b) in connection with a reduction of a
Shareholder’s Pro Rata Percentage which vacancy shall be filled by a vote of the
majority of the Shareholders), the Shareholders shall, as promptly as
practicable, vote their Shares or act by written consent with respect to such
Shares to elect the individual nominated to fill such vacancy by the Shareholder
who nominated such former Director, to fill such vacancy for the unexpired term
of the Director whom such individual is replacing.

Voting Agreement.

 The Shareholders agree that, during the term of this Agreement, they shall
vote, or act by written consent with respect to, all Shares Beneficially Owned
by them for the election to the Board of the individuals nominated by Buyer and
Holdco Inc. pursuant to Section 2.1(a), changes to the composition of the Board
pursuant to Section 2.1(b), the removal of Directors pursuant to Section 2.2,
and the filling of vacancies pursuant to Section 2.3.  Except as set forth in
this ARTICLE II or as otherwise provided by this Agreement (including Section
11.3), the Shareholders shall be entitled to vote their Shares on all other
matters as they deem fit. 



11

 



--------------------------------------------------------------------------------

 

Board Observer.

   Prior to the Initial Investment Date, each Shareholder shall be entitled to
appoint one (1) person to serve as an observer of the Board (a “Board
Observer”). From and after the Initial Investment Date, for so long as a
Shareholder’s Pro Rata Percentage is greater than the lesser of (A) one-third of
seventeen and sixty-five hundredths percent  (17.65%) and (B) one-third of the
Maximum Subscription Percentage, such Shareholder shall be entitled to appoint
one (1) Board Observer. Each Board Observer shall have the right to receive
notice of, attend and participate in all meetings of the Board and to receive
all information provided to Directors; provided,  however, that the Company
reserves the right to withhold any information and to exclude any such Board
Observers from any meeting or any portion thereof if access to such information
or attendance at such meeting would adversely affect an attorney-client or other
legal privilege of the Company or result in a conflict of interest.  No Board
Observer shall have any voting rights with respect to any matter brought before
the Board or any fiduciary obligations to the Company or the Shareholders, but
each Board Observer shall be bound by the same confidentiality obligations as
the Directors as set forth in ARTICLE VII.  A Shareholder may cause its Board
Observer to resign or appoint a replacement Board Observer from time to time by
giving written notice to the Company.  In the event that a Shareholder’s Pro
Rata Percentage decreases to equal to or less than the lesser of (A) one-third
of seventeen and sixty-five hundredths percent  (17.65%) and (B) one-third of
the Maximum Subscription Percentage, such Shareholder shall immediately cause
its Board Observer to resign.

Chairman.

 The Board shall, from time to time, appoint one of the directors as Chairman of
the Board (the “Chairman”).  For so long as Holdco Inc.’s Pro Rata Percentage is
greater than fifty percent (50%), the Chairman shall be selected by Holdco Inc.
from among the Holdco Inc. Nominees. 

Directors’ and Officers’ Insurance.

   The Company shall maintain directors’ and officers’ insurance coverage for so
long as at least one Holdco Inc. Nominee or Investor Nominee is on the Board.

Board Action.

 Except to the extent otherwise required by the IBCL, the Company shall operate
pursuant to, and the rights of the Shareholders shall be governed by, the
Company’s Organizational Documents, which include the following provisions with
respect to Board action:

(c) Regular meetings of the Board for each calendar year shall be scheduled by
the Directors either prior to, or as promptly as practicable after, the
beginning of each such calendar year, but in any event shall require at least
ten (10) Business Days’ notice either in writing, electronically via email or
telephonically (if telephonically, confirmed promptly in writing by the
Company).

(d) Special meetings of the Board shall require at least two (2) Business Days’
notice either in writing, electronically via email or telephonically (if
telephonically, confirmed promptly in writing by the Company); provided that
such notice period may be shortened or waived by unanimous approval of the Board
to the extent reasonably necessary for the Board to address an emergency
situation.



12

 



--------------------------------------------------------------------------------

 

(e) Each Director shall have one (1) vote, including the Chairman who will not
have any other vote in addition to his or her vote as a Director.

(f) Except as otherwise provided in this Agreement, action by the Board shall be
taken by the affirmative vote of a majority of the Directors present at a duly
convened meeting of the Board at which a quorum is present.

(g) A quorum for a Board meeting shall be a majority of the entire Board, which
majority must include at least one Investor Nominee from each Investor
Shareholder that is entitled to nominate a Director pursuant to Section 2.1;
 provided,  however, that, during such time as there is at least one Investor
Nominee on the Board, if a quorum is not present at any Board meeting because of
the failure of an Investor Nominee to be present, then a quorum for the
subsequent special or regular Board meeting shall not require that an Investor
Nominee of such Investor Shareholder be present.

(h) Regular Board meetings will be held at least quarterly and special meetings
of the Board shall be called by the Company upon the written request of any
Director.

(i) Members of the Board may participate in and act at any meeting of the Board
by means of a conference telephone or other communications equipment by means of
which all persons participating in the meeting can simultaneously hear each
other.  Participation in such manner shall constitute attendance and presence in
person at a meeting of the Person or Persons so participating.

(j) Unless otherwise prohibited by law, any action required or permitted to be
taken at any meeting of the Board may be taken without a meeting if each member
of the Board executes a consent thereto in writing, setting forth the action so
taken, and the writing or writings are filed with the minutes of the proceedings
of the Board.

Major Decisions.

 The Company shall not, and shall not permit its Subsidiaries to, enter into or
effectuate any of the following actions (each, except to the extent such matter
is required to be taken to comply with applicable law, regulation, regulatory
order or emergency repair, a “Major Decision”) without the prior affirmative
vote of a majority of the Directors constituting the entire Board at such time
at a duly convened meeting at which a quorum is present in accordance with
Section 2.8:

(k) Distributions:  The making of distributions other than in accordance with
the Distribution Policy;

(l) Affiliate Transactions:  Any new transaction, contract or agreement between
the Company and any Shareholder or any Affiliate of a Shareholder (each, an
“Affiliate Transaction”) requiring estimated expenditures in excess of
$2,000,000 per transaction or in a series of related transactions or $10,000,000
in the aggregate for any fiscal year, in each case excluding asset dispositions
(it being acknowledged and agreed that (A) all Affiliate Transactions existing
as of the date hereof, including the Services Agreement, are deemed approved and
(B) no Board approval will be required with respect to any services provided or
transactions occurring under or pursuant to the Services Agreement or with
respect to any 



13

 



--------------------------------------------------------------------------------

 

amendments to the Services Agreement made in the ordinary course of business
that are not related to changes in pricing and cost allocation methodology,
except to the extent such Board approval would be necessary to comply with
regulatory requirements, and transactions pursuant to and in accordance with the
Services Agreement will not be counted toward the $2,000,000 and $10,000,000
thresholds set forth in this Section 2.9(b));

(m) Acquisitions/Dispositions:  Any acquisition, sale, transfer, encumbrance or
other disposition by the Company or any of its Subsidiaries, in a single
transaction or series of related transactions, of major utility assets or an
operational unit of a utility, or any franchise, works or systems, in any case
with an equity value in excess of $50,000,000, other than those that may be
budgeted for in an Approved Company Business Plan;

(n) Organizational Documents:  Any material amendment or modification to the
Organizational Documents of the Company or its Subsidiaries;

(o) Lines of Business:  The conduct of new lines of business by the Company or
its Subsidiaries beyond the regulated generation, transmission, or distribution
of electricity or other regulated businesses in support thereof, other than as
may be expressly authorized in an Approved Company Business Plan;

(p) Debt:  Any incurrence, assumption, repayment, voluntary prepayment or
redemption of indebtedness, or any entrance into any financing arrangements or
operating leases, (i) by IPL, which is subject to approval by the IURC or FERC
and is in excess of $150,000,000 or (ii) by the Company or any of its
Subsidiaries (other than IPL) which, if incurred by IPL, would be subject to
approval by the IURC or FERC and is in excess of $100,000,000, except in either
case for any refinancings using similar instruments on market terms; provided
that, for the avoidance of doubt but without limiting the foregoing, the Parties
acknowledge that the Company and its Subsidiaries expect to conduct ordinary
course financings consistent with IPL’s regulatory capital structure on market
terms;

(q) Equity Issuance:  The issuance by the Company or its Subsidiaries of
additional common or preferred equity or any other equity-like instruments;

(r) Capital Expenditures:  The approval or undertaking of planned or actual
expenditures on any growth or environmental project for which regulatory
approval may be sought or is required to be sought by the Company or its
Subsidiaries, if the estimated total aggregate capital expenditures for all such
projects would be in excess of $50,000,000, provided that any growth or
environmental project that (i) is budgeted for in an Approved Company Business
Plan and (ii) requires estimated capital expenditures not in excess of one
hundred ten percent (110%) of those expenditures budgeted for in an Approved
Company Business Plan or (iii) is otherwise approved by the Board of Directors
(including each Investor Nominee of the applicable Investor Shareholder) will be
excluded from the above total;

(s) Mergers:  Any merger, reorganization, consolidation or other business
combination involving the Company or its Subsidiaries, on the one hand, and any
other Person, on the other hand;



14

 



--------------------------------------------------------------------------------

 

(t) Bankruptcy:  Any filing by the Company or any of its Subsidiaries of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other federal or state insolvency law, or the filing of an answer
consenting to or acquiescing in any such petition, or the making of any general
assignment for the benefit of its creditors of all or substantially all of the
assets of the Company or any of its Subsidiaries;

(u) Regulatory Filings:  Any regulatory filings by IPL which are not in the
ordinary course of business and which are reasonably expected to have a material
impact on the Company or its Subsidiaries; provided however, for the avoidance
of doubt, that the appropriate officers of the Company and its Subsidiaries
shall at all times continue to have the authority to manage the day-to-day
process with respect to all regulatory filings and to handle all ordinary course
regulatory matters and filings without the prior approval of the Board;

(v) Expense:  Either:

(i) the incurrence of any expenses in excess of one hundred and ten percent
(110%) of the aggregate Annual Consolidated Fixed Operating Expense Budget or
the aggregate Annual Consolidated Maintenance Capex Budget for the applicable
year or, if any such budget is a Roll-Forward Budget, in excess of the greater
of (A) the aggregate amount of such Roll-Forward Budget for the applicable year
and (B) one hundred ten percent (110%) of the corresponding Annual Consolidated
Fixed Operating Expense Budget or Annual Consolidated Maintenance Capex Budget,
as the case may be, for the immediately preceding year; or

(ii) the inclusion of any expenses in the aggregate Annual Consolidated Fixed
Operating Expense Budget or the aggregate Annual Consolidated Maintenance Capex
Budget for a given year if such inclusion would result in a greater than ten
percent (10%) increase from the related aggregate estimated budget for such year
included in the Approved Company Business Plan; or, if amending an existing
Annual Consolidated Fixed Operating Expense Budget or Annual Consolidated
Maintenance Capex Budget during the applicable year, if such amended budget
would result in a greater than ten percent (10%) increase from the Annual
Consolidated Fixed Operating Expense Budget or Annual Consolidated Maintenance
Capex Budget in effect prior to all such amendments

(any such expense in clause (i) or (ii), a “Significant Expense”), in each case
which expense is determined not to be recoverable by the IURC for any reason or
has not been sought to be recovered by the Company or its Subsidiaries within
thirty-six (36) months after being incurred, either through an increase in base
rates, an adjustment to tariff rates, a new tracker or other mechanism (for
illustration purposes, hypothetical examples related to this clause (l) are set
forth on Exhibit G hereto); and

(w) Appointment and Replacement of Officers:  At any time within twenty-four
(24) months after a Holdco Inc. Parent Change of Control, the replacement of the



15

 



--------------------------------------------------------------------------------

 

President of IPL and the appointment or replacement of the Chief Financial
Officer of IPL in the event that such position is created solely with respect to
IPL and the Company.

Major Review Rights.

 For so long as an Investor Shareholder’s Pro Rata Percentage is equal to or
greater than five percent (5%), the Company shall provide such Investor
Shareholder with the right to review the following matters prior to taking
action with respect thereto, and consult with Holdco Inc. and senior management
of the Company and IPL with respect thereto, and Holdco Inc. shall ensure that
any comments of such Investor Shareholder with respect to such matters shall be
considered in good faith on a reasonable basis by Holdco Inc. and the senior
management of the Company and IPL:

(x) the approval of the Annual Consolidated Operating Budget in the event there
is either (i) more than a ten percent (10%) increase in either the aggregate
Annual Consolidated Fixed Operating Expense Budget or aggregate Annual
Consolidated Maintenance Capex Budget in the corresponding year of the Company
Business Plan or (ii) more than a ten percent (10%) increase in either the
aggregate Annual Consolidated Fixed Operating Expense Budget or aggregate Annual
Consolidated Maintenance Capex Budget from the prior fiscal year, provided, that
the Company and its Subsidiaries may incur reasonable operating expenses and
capex necessary to comply with law or regulatory requirements or obligations or
for emergency repairs;

(y) the replacement of the President of IPL and the appointment or replacement
of the Chief Financial Officer of IPL in the event that such position is created
solely with respect to IPL and the Company; provided that the termination or
nomination of the individuals in such positions shall not constitute matters
subject to this Section 2.10; and

(z) any material changes or deviations from the then-current Company Business
Plan.

No Conflict with Organizational Documents.

    In the event of any conflict or discrepancy between the Company’s
Organizational Documents and the terms of this Agreement, the provisions of this
Agreement shall control and the Parties shall cooperate and take all actions
necessary to effect the terms of this Agreement, including amending the
Company’s Organizational Documents to be consistent herewith.

Section 2.2 Company Business Plan.    

(a) Pursuant to the Subscription Agreement, Holdco Inc. and Buyer prepared and
agreed to a business plan with respect to the Company covering the Company and
its Subsidiaries for the period from January 1, 2015 through December 31, 2019,
which business plan includes estimated Annual Consolidated Fixed Operating
Expense Budgets and estimated Annual Consolidated Maintenance Capex Budgets for
each fiscal year in such period (as such business plan may be amended from time
to time in accordance with this Agreement, the “Company Business Plan”).  The
Company Business Plan in effect as of the date hereof (the “Initial Company
Business Plan”) is attached as Exhibit D hereto, and the 2015 Annual
Consolidated Fixed Operating Expense Budget and the 2015 Annual Consolidated
Maintenance Capex Budget are attached as Exhibits E and F hereto, respectively.
   



16

 



--------------------------------------------------------------------------------

 

(b) From time to time, management may recommend for Board approval amendments to
the Company Business Plan.  Management shall also annually recommend for Board
approval a final Annual Consolidated Fixed Operating Expense Budget and a final
Annual Consolidated Maintenance Capex Budget for the following fiscal year and
an extension to the Company Business Plan to roll the plan forward for an
additional fiscal year.  The Board may adopt any amendments to the Company
Business Plan and approve the final Annual Consolidated Fixed Operating Expense
Budget, the final Annual Consolidated Maintenance Capex Budget and the rolling
forward of the Company Business Plan by the affirmative vote of a majority of
the Directors present at a duly convened meeting of the Board at which a quorum
is present in accordance with Section 2.8  (provided, for the avoidance of
doubt, that the adoption of elements of the Company Business Plan, the Annual
Consolidated Fixed Operating Expense Budget and the Annual Consolidated
Maintenance Capex Budget shall constitute a “Major Decision” if such elements of
the Company Business Plan or budgets, if adopted separately by the Board, would
constitute “Major Decisions” and, provided further, that, an item shall
constitute a “Major Decision” only in the first instance in which it is voted on
by the Board, unless later amended in ways that would meet the criteria of a
Major Decision).  In addition, with respect to expenses added to roll forward
the business plan to a new year, then to the extent the Annual Consolidated
Fixed Operating Expense Budget or Annual Consolidated Maintenance Capex  Budget
for the new year (each, a “Roll-Forward Budget”) is greater than a 10% increase
from those items in the prior year, the addition of these new year expenses
shall constitute a “Major Decision.”

(c) In the event Board approval is not obtained prior to the beginning of the
fiscal year of the Company to which such budget corresponds, then the Company
and its Subsidiaries shall continue to operate under the prior year’s Annual
Consolidated Fixed Operating Expense Budget or Annual Consolidated Maintenance
Capex Budget, as applicable, and as adjusted for inflation, until such time as
the requisite Board approval is obtained.

Officers.

 The President and his or her direct reports shall be responsible for the
day-to-day management of the Company.  Management shall have the authority to
take all actions on behalf of the Company not otherwise reserved to the Board or
the Shareholders pursuant to this Agreement or the IBCL.

Affiliate Transactions.

 Any Affiliate Transaction shall be negotiated on an arms’ length basis, and
shall involve economic terms no less favorable to the Company and its
Subsidiaries than those that could be obtained from a Third Party on an arms’
length basis.  The Parties acknowledge that, as of the date hereof, certain
Affiliates of the Company provide various services to the Company and its
Subsidiaries, including tax, accounting, human resources, legal, financial,
information technology, regulatory, environmental, safety, construction and
engineering services, and that all such services shall continue in the ordinary
course of business following the date hereof.

Section 2.3 Put Right.    

(a) For so long as the Pro Rata Percentage of an Investor Shareholder is equal
to or greater than five percent (5%), if (i) an Adverse Recovery Event occurs,
(ii) a Major Decision is approved by the Board but at least one Investor Nominee
of such Investor



17

 



--------------------------------------------------------------------------------

 

Shareholder votes against such Major Decision, or (iii) such Investor
Shareholder or any of its Affiliates exercise a put right with respect to any
other equity interest in the Companies Beneficially Owned by such Investor
Shareholder or its Affiliates, then, in each case, such Investor Shareholder
shall be a “Put Right Shareholder” and the occurrence of such Adverse Recovery
Event, the approval of such Major Decision or the exercise of such put right
shall constitute a “Put Triggering Event”. 

(b) If a Put Triggering Event occurs, a Put Right Shareholder may, within thirty
(30) days of such Put Triggering Event, provide written notice to Holdco Inc.
that a Put Triggering Event has occurred, including a description of such Put
Triggering Event (a “Put Triggering Event Notice”). 

(c) At any time between forty-five (45) and sixty (60) days after delivery of a
Put Triggering Event Notice, each Put Right Shareholder shall have the right,
but not the obligation, to deliver a written notice to Holdco Inc. and the
Company (a “Put Exercise Notice”) of the Put Right Shareholder’s decision to
require Holdco Inc. (or, at Holdco Inc.’s election, its Affiliate or a Third
Party) to purchase all of the Shares then held by such Put Right Shareholder and
its Affiliates (in each case, the “Put Shares”), in accordance with and subject
to the conditions and limitations set forth in this Section 2.15(c) (such
purchase and sale of the Put Shares, the “Put Sale”).  A Put Exercise Notice
shall be effective only if the Put Triggering Event is continuing as of the date
of such Put Exercise Notice (the “Put Exercise Date”), in which case Holdco Inc.
(or, at Holdco Inc.’s election, its Affiliate or a Third Party) will be required
to purchase the Put Shares in the Put Sale, in accordance with and subject to
the conditions and limitations set forth in this Section 2.15. 

(d) Subject to Section 2.15(h), a Put Exercise Notice shall obligate Holdco Inc.
(or, at Holdco Inc.’s election, its Affiliate or a Third Party) to purchase, and
each Put Right Shareholder who has delivered a Put Exercise Notice to sell, the
Put Shares for a purchase price equal to the fair market value of the Put Shares
as of immediately prior to the Put Triggering Event, without taking into account
the Put Triggering Event and assuming closing of the Put Sale seventy-five  (75)
days after the Put Exercise Date  (as may be adjusted in accordance with Section
2.15(d)(iv),  the “Put Price”), that is determined as between Holdco Inc., on
the one hand, and, on the other hand, each Put Right Shareholder separately from
and independent of any other Put Right Shareholder, in each case in accordance
with the procedures below: 

(i) Within twenty-five (25) days following the Put Exercise Date, the Company
shall appoint a Valuation Arbiter, subject to Holdco Inc.’s and the Put Right
Shareholder’s prior written consent (not to be unreasonably withheld), to assist
in determining the Put Price, the costs and expenses of which shall be borne by
the Company, except as provided in Section 2.15(g).  Holdco Inc. and the Put
Right Shareholder shall, within thirty (30) days of the Put Exercise Date,
separately submit to the Valuation Arbiter, on a confidential basis and on the
basis of assumptions agreed between Holdco Inc. and the Put Right Shareholder
that are consistent with the provisions of this Section 2.15, the price which
each of Holdco Inc. and such Put Right Shareholder believes should constitute
the Put Price.



18

 



--------------------------------------------------------------------------------

 

(ii) If the lower of the two prices submitted by Holdco Inc. and the Put Right
Shareholder to the Valuation Arbiter is no more than ten percent (10%) lower
than the greater price, then the Put Price shall be the average of the two
prices.  The Valuation Arbiter shall provide written notice of whether the Put
Price can be immediately determined in accordance with this Section 2.15(d)(ii)
to the Company, Holdco Inc. and the Put Right Shareholder as promptly as
reasonably practicable following its receipt of Holdco Inc.’s and the Put Right
Shareholder’s proposed price.  If the Put Price can be so determined, such
notice shall also set forth the price proposed by each of Holdco Inc. and the
Put Right Shareholder and the final Put Price as determined in accordance with
this Section 2.15(d)(ii).

(iii) If the lower value is more than ten percent (10%) lower than the greater
value, then the Valuation Arbiter shall undertake an independent determination
of the fair market value of the Put Shares as of immediately prior to the Put
Triggering Event, without taking into account the Put Triggering Event, as
adjusted to account for any subsequent dividends or capital contributions.  In
determining the fair market value, the Valuation Arbiter shall take into account
all relevant facts, circumstances and assumptions, including (a) the existence
of (i) a willing buyer and (ii) a willing seller, neither of which is under
compulsion to consummate the sale and each of whom is dealing on an arms’ length
basis, without consideration of any control, liquidity or minority discount or
premium, (b) general market conditions and comparable transactions and other
generally recognized valuation methodologies, such as discounted cash flow, (c)
the assumption that the closing of the Put Sale will occur seventy-five (75)
days after the Put Exercise Date and any other assumptions agreed between Holdco
Inc. and the Put Right Shareholder, and (d) such other factors as the Valuation
Arbiter determines are relevant to its evaluation.  The Put Price shall be the
price set forth by Holdco Inc. or the Put Right Shareholder that is nearest to
the fair market value determined by the Valuation Arbiter.  In the event that
the Valuation Arbiter is required to undertake an independent determination of
the fair market value of the Put Shares pursuant to this Section 2.15(d)(iii),
the Company, Holdco Inc. and the Put Right Shareholder shall furnish to the
Valuation Arbiter all such information as the Valuation Arbiter shall reasonably
request, including information concerning the Company and its assets, business,
operations, affairs, financial condition or prospects, and the Valuation Arbiter
shall complete any such determination of the fair market value, and provide
written notice of the final Put Price as determined in accordance with this
Section 2.15(d)(iii) to the Company, Holdco Inc. and the Put Right Shareholder
as soon as reasonably practicable, and in any event within sixty (60) days of
the Put Exercise Date.

(iv) The final Put Price as determined in accordance with this Section 2.15(d)
shall be adjusted to account for any dividends or capital contributions paid
during the period between the Put Exercise Date and the closing of the Put Sale,
except to the extent such dividends or capital contributions were reflected in
the determination of the Put Price.



19

 



--------------------------------------------------------------------------------

 

(v) The determination of the final Put Price by the Valuation Arbiter in
accordance with this Section 2.15(d) shall be final and binding on Holdco Inc.
and the applicable Put Right Shareholder and may be entered and enforced in any
court having jurisdiction.

(e) Subject to Section 2.15(h), Holdco Inc. shall, within one hundred
eighty (180) days of the Put Exercise Date, give written notice to each Put
Right Shareholder that Holdco Inc. has either (i) entered into a definitive
acquisition agreement with a Third Party pursuant to which such Third Party
shall acquire the Put Shares from such Put Right Shareholder and its Affiliates
or (ii) elected to purchase, or have its Affiliate purchase, the Put
Shares.  Such Put Right Shareholder and Holdco Inc. and, if applicable, such
Third Party Buyer, shall be required to consummate such Put Sale within the
Regulatory Approval Period.  In addition, Holdco Inc. and the applicable
Investor Shareholder shall take all other actions as may be reasonably necessary
to consummate such Put Sale, including making such representations, warranties
and covenants and entering into such definitive agreements (including with third
parties) as are customary for transactions of the nature of the Put Sale;
provided that such Investor Shareholder shall not be required to provide any
representations, warranties or covenants in connection with any Put Sale other
than those representations, warranties and covenants set forth on Schedule
2.15(e).  Upon the closing of a Put Sale, the purchaser of the Put Shares shall
pay the Put Price, together with any amounts owed pursuant to Section 2.15(g),
by wire transfer of immediately available funds to the account or accounts that
the applicable Investor Shareholder shall designate to Holdco Inc. prior to such
closing. 

(f) The existence of a Put Triggering Event, a Put Triggering Event Notice, a
Put Exercise Notice or a pending Put Sale shall not, in and of itself, relieve
or excuse any Party from its ongoing duties and obligations under this
Agreement.

(g) Subject to Section 2.15(h), in connection with any Put Sale by an Investor
Shareholder pursuant to this Section 2.15 pursuant to which a Third Party
acquires the Put Shares, Holdco Inc. shall pay such Investor Shareholder an
amount equal to the Daily Ticking Fee multiplied by the number of days between
the date that is sixty (60) days after the Put Exercise Date and the
consummation of such Put Sale.

(h) At any time within fifteen (15) days after the determination of the final
Put Price in accordance with Section 2.15(d), an Investor Shareholder may
deliver written notice to Holdco Inc. and the Company that it is irrevocably
withdrawing its Put Exercise Notice, and, if such notice is so delivered, such
Investor Shareholder shall no longer be required to sell, and Holdco Inc. shall
no longer be obligated to purchase, or arrange for the purchase of, the Put
Shares or pay any Daily Ticking Fee to such Investor Shareholder in connection
with such withdrawn Put Exercise Notice.  Each Investor Shareholder may exercise
its right to withdraw a Put Exercise Notice pursuant to this Section 2.15(h) no
more than three (3) times in any sixty (60) month period.  Each Investor
Shareholder agrees to be responsible for the payment of one-half of the costs
and expenses of the Valuation Arbiter related to any Put Exercise Notice that is
withdrawn by such Investor Shareholder pursuant to this Section 2.15(h).

Section 2.4



20

 



--------------------------------------------------------------------------------

 

Prohibited Payments; Prohibited Transactions.

(a) Each of the Shareholders shall, and will ensure that its respective
Representatives, comply fully with all applicable anti-corruption, anti-money
laundering, anti-terrorism and economic sanction and anti-boycott laws,
including, without limitation, international anti-corruption conventions such as
the United Nations Convention Against Bribery, and the United States Foreign
Corrupt Practices Act, and in each case, any applicable implementing
legislation.

(b) Each of the Shareholders has not and will not, either directly or
indirectly, make a Prohibited Payment or engage in a Prohibited Transaction with
respect to its obligations under this Agreement and shall ensure that none of
its respective Representatives makes, either directly or indirectly, a
Prohibited Payment or engages in a Prohibited Transaction with respect their
respective obligations under this Agreement.

(c) The representations, warranties and covenants contained in this Section
2.16 shall survive the execution and delivery of this Agreement.

(d) Each of the Shareholders agrees to notify the other Shareholders upon
gaining knowledge that a Prohibited Transaction or Prohibited Payment related to
the obligations set forth in this Agreement may have occurred and to cooperate
in good faith with each other to determine whether a Prohibited Transaction or
Prohibited Payment has occurred.

(e) Each of the Shareholders acknowledges the Company maintains an Ethics and
Compliance Program and agrees that the Company and IPL shall have a dedicated
compliance officer.

ARTICLE III

RESTRICTIONS ON TRANSFER

General Restrictions

.  Each Shareholder agrees that it shall Transfer Shares, directly or
indirectly, only in compliance with, and to the extent permitted by, this
Agreement.  For the avoidance of doubt, an “indirect” Transfer of Shares shall
include any transaction or series of related transactions pursuant to which any
Person becomes the Beneficial Owner of any Shares that were not Beneficially
Owned by such Person immediately prior to the consummation of such transaction
or transactions.  Any attempted Transfer other than in strict accordance with
this Agreement shall be null and void and of no force or effect whatsoever, and
the purported transferee shall have no rights as a Shareholder or otherwise in
or to the Shares.  The Company shall not register the Transfer of any Shares
made in violation of the provisions of this Agreement. 

Transfers to Affiliates.

   Section 3.3,  Section 3.4 and Section 3.5 shall not apply to any Transfer by
either Shareholder at any time of all or any portion of its Shares to any of
such Shareholder’s Affiliates; provided that (a) either (i) such Transfer would
not result in a Shareholder with lesser credit worthiness than the then current
Shareholder (taking into account any guarantees or other credit support of the
transferring Shareholder and its



21

 



--------------------------------------------------------------------------------

 

proposed transferee) and the transferring Shareholder provides written notice to
the other Shareholder of the Transfer at least ten (10) Business Days prior to
such Transfer or (ii) the other Shareholder provides prior written consent to
the Transfer, which consent shall not be unreasonably withheld, (b) any required
regulatory approvals or other third-party consents or approvals are obtained
prior to such Transfer and (c) such Affiliate executes a counterpart to this
Agreement and agrees to be bound by all of its terms to the same extent as the
transferring Shareholder.  Any Affiliate who receives Shares shall Transfer such
Shares back to the transferring Shareholder (or an Affiliate thereof) if at any
time said Affiliate is no longer an Affiliate of such Shareholder.

Section 3.1 Right of First Offer.

(a) If a Shareholder (the “Selling Shareholder”) desires to Transfer all or any
portion of its Shares to any Person other than an Affiliate of such Shareholder
(a “Third-Party Purchaser”), the Selling Shareholder shall first deliver to the
Company and each other Shareholder (each, a “Non-Selling Shareholder”) written
notice (a “ROFO Notice”) setting forth its intent to make such Transfer and the
number of Shares proposed to be Transferred (the “Offered Shares”).  A
Non-Selling Shareholder shall have the right to make a binding offer to purchase
all, but not less than all, of the Offered Shares (or its pro rata portion of
all of the Offered Shares, as applicable), by written notice (an “Offer Notice”)
delivered by such Non-Selling Shareholder to the Selling Shareholder within
forty-five (45) days following its receipt of a ROFO Notice (the “Offer
Period”), which Offer Notice shall specify the purchase price and other material
terms and conditions proposed by the Non-Selling Shareholder.

(b) The Selling Shareholder shall notify each Non-Selling Shareholder of its
acceptance (an “Acceptance Notice”) or rejection (a “Rejection Notice”) of such
Non-Selling Shareholder’s offer within forty-five (45) days following its
receipt of an Offer Notice (the “Acceptance Period”).  If the Selling
Shareholder does not send an Acceptance Notice or a Rejection Notice within the
Acceptance Period, the offer proposed by the Non-Selling Shareholder shall be
deemed rejected by the Selling Shareholder.    

(c) If the Selling Shareholder accepts the price and terms set forth in the
Offer Notice delivered by a Non-Selling Shareholder within the Acceptance
Period, then such Non-Selling Shareholder shall be required to enter into a
definitive agreement to purchase all such Offered Shares covered by such Offer
Notice within ten (10) Business Days following its receipt of the Acceptance
Notice, with such purchase to be consummated within the Regulatory Approval
Period.  In addition, each Shareholder shall take all other actions as may be
reasonably necessary to consummate such purchase and sale, including entering
into such additional agreements as may be necessary or appropriate.

(d) If a Non-Selling Shareholder does not deliver an Offer Notice to the Selling
Shareholder during the Offer Period with respect to any Offered Shares, or if
the Selling Shareholder delivers to a Non-Selling Shareholder a Rejection Notice
or fails to deliver to a Non-Selling Shareholder an Acceptance Notice or a
Rejection Notice within the Acceptance Period with respect to any Offered
Shares, the Selling Shareholder shall be free to Transfer all but not less than
all of such Offered Shares to a Third-Party Purchaser; provided that (i) if an
Offer Notice was delivered by a Non-Selling Shareholder to the Selling
Shareholder during the



22

 



--------------------------------------------------------------------------------

 

Offer Period with respect to any Offered Shares, the Transfer of such Offered
Shares must be effected at a higher price than the price contained in the Offer
Notice and on terms and conditions that are no less favorable, in the aggregate,
to the Selling Shareholder, taking into account, in the case of a Selling
Shareholder that is an Investor Shareholder, any concurrent sale of any other
equity interest in the Companies Beneficially Owned by such Selling Shareholder
or its Affiliates, than the terms and conditions set forth in the applicable
Offer Notice (excepting the inclusion of customary representations and
warranties given to the Third-Party Purchaser that would not customarily be
given to an existing shareholder), (ii) the Selling Shareholder must enter into
a definitive agreement with respect to the Transfer of such Offered Shares
within one hundred eighty (180) days following the expiration of the applicable
Offer Period (if the applicable Non-Selling Shareholder did not deliver an Offer
Notice to the Selling Shareholder during the Offer Period) or within one hundred
eighty (180) days following the earlier of (x) the applicable Non-Selling
Shareholder’s receipt of a Rejection Notice or (y) the expiration of the
Acceptance Period, as applicable (if the applicable Offer Notice was delivered
by a Non-Selling Shareholder to the Selling Shareholder during the Offer Period)
and (iii) the Transfer of such Offered Shares must be consummated within the
Regulatory Approval Period.  If the Transfer of such Offered Shares has not been
consummated within the Regulatory Approval Period, such Offered Shares shall
again become subject to all restrictions of this Section 3.3.

Section 3.2 Drag Along Rights. 

(a) In the event that Holdco Inc. desires to Transfer, in any single transaction
or series of related transactions, all of its Shares to any Third-Party
Purchaser (in such context, a “Drag Along Purchaser”), then Holdco Inc. shall
have the right (a “Drag Along Right”) to require all Investor Shareholders to
Transfer all of their respective Shares to the Drag Along Purchaser in
accordance with the procedures set forth in this Section 3.4 (such Transfer, a
“Drag Along Sale”) at the per Share price (which shall be payable in cash or
Listed Securities valued at their weighted average closing price on the stock
exchange of such Listed Securities during the last thirty (30) trading days
immediately preceding the date on which such Listed Securities are to be paid)
and otherwise on the same terms and conditions as the Transfer of Shares by
Holdco Inc. to the Drag Along Purchaser; provided that any Drag Along Sale must
be effected at a per Share price that is equal to or greater than the Drag Along
Minimum Price in effect as of the date that is three hundred (300) days after
the date of the Drag Along Notice; provided further that, if any Affiliate of
Holdco Inc. exercises a drag along right with respect to any other equity
interest in the Companies Beneficially Owned by an Investor Shareholder or its
Affiliates and Holdco Inc. does not concurrently exercise its Drag Along Right
hereunder, Holdco Inc. shall be deemed to have exercised its Drag Along Right
hereunder, at a price per Share and other material terms and conditions that
provide such Investor Shareholder with economic value for its Shares equivalent
to that received by such Investor Shareholder or its Affiliates in the other
drag along transactions taking into account all relevant factors, or, if higher
than such price per Share, at a per Share price that is equal to the Drag Along
Minimum Price in effect as of the date that is three hundred (300) days after
the date of such deemed exercise, and otherwise in accordance with this Section
3.4.

(b) Following satisfaction of its obligations pursuant to Section 3.3, Holdco
Inc. may exercise its Drag Along Right pursuant to this Section 3.4 by providing
written notice of its election to do so to each Investor Shareholder (a “Drag
Along Notice”), which



23

 



--------------------------------------------------------------------------------

 

notice shall identify the Drag Along Purchaser and specify the proposed price
per Share and all other material terms and conditions of the Drag Along Sale,
including the anticipated closing date of the Drag Along Sale.  

(c) The Drag Along Sale must be consummated within the Regulatory Approval
Period applicable to the Transfer by Holdco Inc. to the Drag Along
Purchaser.  No Investor Shareholder shall Transfer or agree to Transfer any
Shares to any Person other than the Drag Along Purchaser during the period
between the date it receives a Drag Along Notice and the conclusion of such
Regulatory Approval Period.  If the Drag Along Sale shall not have been
consummated during such Regulatory Approval Period, all the restrictions on
Transfer contained in this Agreement or otherwise applicable at such time with
respect to the Shares owned by the Shareholders shall again be in effect.

(d) In connection with any exercise of its Drag Along Right pursuant to this
Section 3.4, Holdco Inc. shall pay each Investor Shareholder an amount equal to
the Daily Ticking Fee multiplied by the number of days between the date that is
three hundred (300) days after the date of the Drag Along Notice and the
consummation of the Drag Along Sale, solely to extent such payments are
necessary to ensure that the Investor Shareholder receives a per Share price
equal to the Drag Along Minimum Price in effect as of the date of the
consummation of the Drag Along Sale.    

(e) In the event that Holdco Inc. exercises its Drag Along Right pursuant to
this Section 3.4, the Investor Shareholders shall take all actions as may be
reasonably necessary to consummate the Drag Along Sale, including making the
representations, warranties and covenants set forth on Schedule 3.4(d) and
entering into such definitive agreements as are customary for transactions of
the nature of the proposed Transfer.  Notwithstanding anything herein to the
contrary, the Investor Shareholders agree to (i) vote in favor of the
transaction or transactions with the Drag Along Purchaser, (ii) take such other
action as may be required to effect such transaction and (iii) take all actions
to waive any dissenters, appraisal or other similar rights with respect thereto.

Section 3.3 Tag Along Rights.

(a) In the event that Holdco Inc. desires to Transfer, in any single transaction
or series of related transactions, an amount of its Shares equal to or greater
than two percent (2%) of the total Shares outstanding to any Third-Party
Purchaser, and Holdco Inc. cannot or has not elected to exercise any Drag Along
Right it may have with respect to such Transfer pursuant to Section 3.4, each
Investor Shareholder shall have the right (a “Tag Along Right”) to participate
in such Transfer and require that a pro rata portion or, if as a result such
transaction or series of transactions Holdco Inc.’s Pro Rata Percentage would be
less than or equal to fifty percent (50%), all of its Shares be Transferred to
such Third-Party Purchaser in accordance with the procedures set forth in this
Section 3.5 (such Transfer, a “Tag Along Sale”) at the per Share price and
otherwise on the same terms and conditions as the Transfer of the Shares by
Holdco Inc. to such Third-Party Purchaser;  provided that, if an Investor
Shareholder or any of its Affiliates exercise a tag along right with respect to
its equity interests in any of the Companies Beneficially Owned by an Investor
Shareholder or its Affiliates, such Investor Shareholder shall be entitled to
exercise a Tag Along Right hereunder with respect to the same



24

 



--------------------------------------------------------------------------------

 

pro rata percentage as applicable to the other tag along transaction, at a price
per Share and other material terms and conditions that provide such Investor
Shareholder with economic value for its Shares equivalent to that received by
such Investor Shareholder or its Affiliates in the other tag along transaction
taking into account all relevant factors and otherwise in accordance with this
Section 3.5. 

(b) Prior to any Transfer in connection with which an Investor Shareholder has a
Tag Along Right pursuant to Section 3.5(a), and after satisfying its obligations
pursuant to Section 3.3, Holdco Inc. shall deliver to such Investor Shareholder
a written notice (a “Tag Along Offer Notice”) of the proposed Transfer, which
notice shall identify the Third-Party Purchaser, the aggregate number of Shares
the Third-Party Purchaser has offered to purchase (including whether the
Third-Party Purchaser will purchase all Shares proffered), the proposed price
per Share and all other material terms and conditions of the proposed Transfer.

(c) An Investor Shareholder may exercise its Tag Along Right by delivering a
written notice (a “Tag Along Election Notice”) of its election to do so within
ten (10) Business Days following its receipt of a Tag Along Offer Notice (the
“Tag Along Offer Period”).  The Tag Along Election Notice shall specify the
number of Shares such Investor Shareholder desires to Transfer.  If the
Third-Party Purchaser will purchase all Shares proffered, such amount may be up
to (or less than) the number of Shares owned by such Investor Shareholder.  If
the Third-Party Purchaser will not purchase all Shares proffered, then such
amount may be up to (or less than) the total Shares proposed to be purchased by
the Third-Party Purchaser multiplied by such Investor Shareholder’s Pro Rata
Percentage.  In the event that an Investor Shareholder elects to transfer less
than the maximum number of Shares it has a right to Transfer pursuant to this
Section 3.5(c), Holdco Inc. may Transfer such additional number of Shares to the
Third-Party Purchaser as are equal to such difference.

(d) If an Investor Shareholder fails to deliver a Tag Along Election Notice
within the Tag Along Offer Period, such Investor Shareholder shall be deemed to
have waived its Tag Along Right with respect to such Transfer, and Holdco Inc.
may make the proposed Transfer without any further obligation to such Investor
Shareholder; provided that (i) such Transfer must be effected at a price per
Share that is no greater than the price per Share set forth in the Tag Along
Offer Notice and on terms and conditions that are no more favorable, in the
aggregate, to the seller of the Shares than the terms and conditions set forth
in the Tag Along Offer Notice and (ii) such Transfer must be consummated within
the Regulatory Approval Period. If such Transfer shall not have been consummated
during the Regulatory Approval Period, all the restrictions on Transfer
contained in this Agreement or otherwise applicable at such time with respect to
the Shares owned by the Shareholders shall again be in effect.

(e) In the event that an Investor Shareholder exercises its Tag Along Right
pursuant to this Section 3.5, such Investor Shareholder shall take all actions
as may be reasonably necessary to consummate the Tag Along Sale, including
making such representations, warranties and covenants and entering into such
definitive agreements as are customary for transactions of the nature of the
proposed Transfer.    

Change of Control

.  In the event that Holdco Inc. or an Investor Shareholder desires to effect
any transaction, or series of related transactions, that would result in



25

 



--------------------------------------------------------------------------------

 

a Holdco Inc. Change of Control or an Investor Shareholder Change of Control, as
applicable, then the provisions of Section 3.3,  Section 3.4 and Section 3.5
shall apply equally to such indirect Transfer of Shares.

Other Prohibited Transfers.

 Notwithstanding anything herein to the contrary, neither Shareholder shall
directly or indirectly Transfer any Shares (a) to any Prohibited Transferee or
(b) to the extent such Transfer would result in a violation of any contractual,
governmental or regulatory arrangements or requirements of the Company or any of
the Company’s Affiliates, including the Subscription Agreement.  Whenever
contractual, regulatory or governmental approval is required to effect a direct
or indirect Transfer that would otherwise be permitted hereunder, the Parties
agree to use commercially reasonable efforts to proactively obtain such
approval.

Section 3.4 ROFR Transferees.    

(a) Following satisfaction of its obligations pursuant to Section 3.3, a
Shareholder (other than Holdco Inc.) may Transfer its Shares to a Third Party
solely in compliance with this Section 3.8.

(b) At least thirty (30) days prior to entering into a definitive agreement with
respect to the Transfer of Shares to a Third-Party Purchaser, a Shareholder
shall provide to Holdco Inc. a list of potential purchasers.  Within fifteen
(15) Business Days of receiving such list, Holdco Inc. shall provide written
notice to the Shareholder of the Persons on such list that constitute ROFR
Transferees.

(c) If at any time thereafter the Shareholder desires to Transfer all or any
portion of its Shares to a ROFR Transferee, the Shareholder shall first deliver
to Holdco Inc. a written offer (a “ROFR Offer”) to sell such Shares (the “ROFR
Offered Shares”) to Holdco Inc. on terms and conditions, including price, not
less favorable to Holdco Inc. than those pursuant to which the Shareholder
proposes to sell such ROFR Offered Shares to the ROFR Transferee.  The ROFR
Offer shall disclose the identity of the ROFR Transferee, the number of ROFR
Offered Shares proposed to be sold, the terms and conditions, including price,
of the proposed sale and any other material facts relating to the proposed
sale.  Holdco Inc. shall have the right to purchase all or any part of the ROFR
Offered Shares on the same terms and conditions as specified in the ROFR Offer
(provided that if the consideration for such ROFR Offered Shares is other than
cash, Holdco Inc. shall have the option to substitute cash at the fair market
value of any such non-cash consideration), by written notice (the “ROFR Exercise
Notice”) delivered to the Shareholder within forty-five (45) days following its
receipt of a ROFR Offer (the “ROFR Offer Period”);  provided that, if any
Affiliate of Holdco Inc. exercises a right of first refusal with respect to any
other equity interest in the Companies Beneficially Owned by an Investor
Shareholder or its Affiliates and Holdco Inc. does not concurrently exercise its
right of first refusal under this Section 3.8, Holdco Inc. shall be deemed to
have exercised its right of first refusal hereunder, at a price per Share and
other material terms and conditions that provide such Investor Shareholder with
economic value for its Shares equivalent to that received by such Investor
Shareholder or its Affiliates in the other right of first refusal transactions
taking into account all relevant factors, and otherwise in accordance with this
Section 3.8.  If Holdco Inc. exercises its right of first refusal by delivering
the ROFR Exercise Notice within the ROFR Offer



26

 



--------------------------------------------------------------------------------

 

Period, Holdco Inc. and the Shareholder shall have ten (10) Business Days after
it gives such ROFR Exercise Notice to enter into a definitive agreement for
Holdco Inc. to purchase and the Investor Shareholder to sell such ROFR Offered
Shares, with such purchase and sale to be consummated within the Regulatory
Approval Period.
 

(d) If Holdco Inc. does not deliver a ROFR Exercise Notice to the Investor
Shareholder during the ROFR Offer Period with respect to any ROFR Offered Shares
or notifies the Shareholder in writing that it does not wish to purchase the
ROFR Offered Shares, the Shareholder shall be free to Transfer all but not less
than all of such ROFR Offered Shares to the ROFR Transferee;  provided that (i)
the Transfer of such ROFR Offered Shares must be effected at a price equal to or
higher than the price contained in the Offer Notice and on terms and conditions
that are no less favorable, in the aggregate, to the Shareholder than the terms
and conditions set forth in the applicable ROFR Offer (excepting the inclusion
of customary representations and warranties given to the Proposed Transferee
that would not customarily be given to Holdco Inc.), (ii) the Shareholder must
enter into a definitive agreement with respect to the Transfer of such ROFR
Offered Shares within one hundred eighty (180) days following the expiration of
the applicable ROFR Offer Period (if Holdco Inc. did not deliver a ROFR Exercise
Notice to the Shareholder during the ROFR Offer Period) and (iii) the Transfer
of such Offered Shares must be consummated within the Regulatory Approval
Period.  If the Transfer of such Offered Shares has not been consummated within
the Regulatory Approval Period, such Offered Shares shall again become subject
to all restrictions of this Section 3.8.

Binding Effect on Transferees.

 Notwithstanding anything herein to the contrary, prior to the Transfer by a
Shareholder of Shares (or any other securities exercisable, exchangeable or
convertible into Shares) to any Person (including an Affiliate), other than a
Transfer of all outstanding Shares, the transferring Shareholder shall cause the
transferee to execute and deliver such documents as may be necessary to make
such Person a party hereto and pursuant to which such Person agrees to be bound
by the same terms and conditions set forth herein effective on the date of the
Transfer of the Shares.  In the event that a Shareholder Transfers less than all
of its Shares to a Third-Party Purchaser in accordance with this ARTICLE III,
the Shareholders and the Company shall negotiate in good faith to amend this
Agreement to the extent reasonably necessary to reflect the addition of such
Shareholder.

ARTICLE IV

CAPITAL CONTRIBUTIONS; THIRD-PARTY INVESTORS

Issuance of Additional Shares.

   Except for Shares issued in accordance with Section 4.2 and Section 4.3, the
Company shall not, and the Shareholders shall take all actions as may be
reasonably necessary to ensure that the Company does not, issue any new Shares,
or any securities convertible into Shares (“New Shares”), to any Person other
than the Shareholders (such other Person, a “Third-Party Investor”) or to the
Shareholders other than in accordance with their respective Pro Rata
Percentages.  For the avoidance of doubt, any New Shares issued in accordance
with this ARTICLE IV shall be subject to the terms and conditions of this
Agreement to the same extent as any Shares outstanding as of the date hereof. 



27

 



--------------------------------------------------------------------------------

 

Section 4.1 Additional Capital Contributions.

(a) In the event that the Company has additional funding needs other than those
addressed by the Subscription Agreement, the Board may determine to request that
the Shareholders make additional capital contributions to the Company (each, an
“Additional Capital Contribution”) and authorize the issuance of New Shares in
connection therewith (“ACC Shares”) in accordance with the procedures set forth
in this Section 4.2.  For the avoidance of doubt, neither Shareholder shall have
any obligation to make Additional Capital Contributions to the Company pursuant
to this Section 4.2.

(b) If the Board determines to request that the Shareholders make Additional
Capital Contributions to the Company, the Company shall issue a written request
(a “Capital Call”) to each of the Shareholders for the making of such Additional
Capital Contributions.  The Capital Call shall specify (i) the book value per
Share, (ii) the total amount of Additional Capital Contributions requested from
all Shareholders, (iii) the total number of ACC Shares proposed to be issued to
the Shareholders in connection therewith (which number shall be based on the
book value per Share), (iv) the amount of the Additional Capital Contribution
requested from each Shareholder (with respect to each Shareholder, its
“Proportionate Contribution Entitlement”), (v) the number of ACC Shares proposed
to be issued to each Shareholder in connection therewith and (vi) whether the
purpose of such Capital Call is to fund Necessary Expenses required by the
Company during the Contribution Option Period and which the Company reasonably
anticipates are in excess of the funds reasonably available to the Company from
other sources, together with a brief description of any such Necessary Expenses
and the other sources of funding considered but which were unavailable.  

(c) The total amount of Additional Capital Contributions requested pursuant to a
Capital Call and each Shareholder’s Proportionate Contribution Entitlement shall
be calculated so as to ensure that, if each Shareholder made an Additional
Capital Contribution in the full amount of its Proportionate Contribution
Entitlement, the ACC Shares issued would not result in any change to either
Shareholder’s Pro Rata Percentage.  Each Shareholder acknowledges that by
declining to make an Additional Capital Contribution pursuant to a Capital Call
in the full amount of such Shareholder’s Proportionate Contribution Entitlement,
its Pro Rata Percentage may be diluted in accordance with the terms of this
Section 4.2, unless otherwise agreed by the Parties.

(d) Within forty-five (45) days following receipt of a Capital Call (the
“Contribution Option Period”), each Shareholder shall send a written notice to
the Company either (i) declining to make an Additional Capital Contribution
pursuant to the Capital Call or (ii) agreeing to make part or all of the
Shareholder’s Proportionate Contribution Entitlement and stating what portion of
the Shareholder’s Proportionate Contribution Entitlement it shall make.  Any
Shareholder that does not send a notice within the Contribution Option Period
shall be deemed to have declined to make any Additional Capital Contribution
pursuant to the Capital Call.

(e) Within five (5) Business Days following the expiration of the Contribution
Option Period, the Company shall give written notice (a “Contribution Notice”)
to each Shareholder specifying the amount of each Shareholder’s Proportionate
Contribution



28

 



--------------------------------------------------------------------------------

 

Entitlement and the amount of the Additional Capital Contribution that each
Shareholder agreed to make.  In the event that one Shareholder does not elect to
make an Additional Capital Contribution in the full amount of its Proportionate
Contribution Entitlement (a “Non-Contributing Shareholder”) and the other
Shareholder does elect to make an Additional Capital Contribution in the full
amount of its Proportionate Contribution Entitlement (a “Contributing
Shareholder”), then such Contributing Shareholder shall have the right to
increase the amount of its Additional Capital Contribution to include all or any
portion of the Non-Contributing Shareholder’s Proportionate Contribution
Entitlement that the Non-Contributing Shareholder declined to make (such amount,
a “Residual Contribution Amount”). 

(f) Within ten (10) Business Days following receipt of a Contribution Notice
showing a Residual Contribution Amount (the “Residual Exercise Period”), any
Contributing Shareholder shall send a written notice to the Company either (i)
declining to increase the amount of its Additional Capital Contribution to
include any portion of the Residual Contribution Amount or (ii) exercising its
right to increase its Additional Capital Contribution and stating the portion of
the Residual Contribution Amount by which it desires to increase its Additional
Capital Contribution.  If such Shareholder does not send a notice within the
Residual Exercise Period, it shall be deemed to have waived its right to
increase the amount of its Additional Capital Contribution pursuant to Section
4.2(e).

(g) At the expiration of the Contribution Option Period or the Residual Exercise
Period, as applicable, any Shareholder electing to make an Additional Capital
Contribution pursuant to Section 4.2(d) and Section 4.2(f) (an “Electing
Shareholder”) may make such Additional Capital Contribution and the Company may
issue ACC Shares in connection therewith without any further obligation to any
other Shareholder.  Any Electing Shareholder shall make such Additional Capital
Contribution within ten (10) Business Days following its receipt of a
Contribution Notice or within ten (10) Business Days following the receipt of
any and all required regulatory approvals, whichever is later (such date, the
“ACC Deadline”), and the Company shall issue ACC Shares in connection therewith
as promptly as practicable thereafter.  In addition, the Company and any
Electing Shareholder shall take all such other actions as may be reasonably
necessary to complete such Additional Capital Contribution, including entering
into such additional agreements as may be necessary or appropriate.

(h) With respect to any Capital Call to fund Necessary Expenses required by the
Company during the Contribution Option Period and for which the Company
reasonably anticipates are in excess of the funds reasonably available to the
Company from other sources, any Shareholder may elect to contribute part or all
of its and any other Shareholder’s Proportionate Contribution Entitlement of the
Additional Capital Contributions in respect of the related request therefor
(collectively, the “Emergency Advance”) and such Emergency Advance will be
treated as a loan from such Shareholder to the Company, provided that a
Shareholder must notify the other Shareholders in writing of the amount of such
Emergency Advance at least five (5) Business Days prior to the contribution
thereof (the “Emergency Advance Notice”).  If a Shareholder has elected to
contribute all or part of its or another Shareholder’s Proportionate
Contribution Entitlement pursuant to this Section 4.2(h), upon contribution of
the Proportionate Contribution Amounts by each Shareholder as an Additional
Capital Contribution, the Company shall pay directly to the Shareholder making
the Emergency Advance an amount equal to the Emergency Advance made by such
Shareholder plus an additional amount of interest thereon



29

 



--------------------------------------------------------------------------------

 

equal to nine percent (9%) per annum from the date of the Emergency Advance to
the date of repayment of such Emergency Advance, and, provided,  further, if the
other Shareholders do not elect to contribute to the Company its pro rata share
of the amount of the Emergency Advance (together with interest thereon as
aforesaid), then the amount such Shareholder has contributed (including both its
and any other Shareholders’ portion thereof), including interest thereon as
aforesaid, will be designated as an Additional Capital Contribution and the
Company may issue ACC Shares in connection therewith without any further
obligation to any other Shareholder.

Section 4.2 Third-Party Investors. 

(a) In the event that, following the ACC Deadline, the Company has not received
Additional Capital Contributions from the Shareholders in the full amount of the
Additional Capital Contributions requested pursuant to a Capital Call, the Board
may, in accordance with Section 2.8, authorize the Company to seek additional
equity funds from Third-Party Investors in an amount up to the difference
between the total Additional Capital Contributions requested and the total
Additional Capital Contributions received, and to issue New Shares to
Third-Party Investors in connection therewith pursuant to this Section 4.3.

(b) If the Board determines to seek additional equity funds from and issue New
Shares to Third-Party Investors pursuant to Section 4.3(a), (i) the Company must
enter into a definitive agreement with respect to such issuance within one
hundred eighty (180) days following the ACC Deadline and (ii) such issuance must
be completed within the Regulatory Approval Period.  If such issuance has not
been completed within the Regulatory Approval Period, the Company shall not
thereafter issue any New Shares to Third-Party Investors without first complying
with all of the provisions of Section 4.2.  Upon completion of any such issuance
of New Shares to a Third-Party Investor, the Company shall give written notice
to the Shareholders of such issuance, which notice shall specify (x) the total
number of New Shares issued, (y) the price per Share at which the Company issued
the New Shares and (z) any other material terms of the issuance.

(c) In the event that the Company issues New Shares to one or more Third-Party
Investors pursuant to this ARTICLE IV, the Shareholders and Company shall
negotiate in good faith to amend this Agreement to the extent reasonably
necessary to reflect such additional Shareholders.

Subscription Agreement

.  The Parties acknowledge and agree that nothing in this Agreement shall be
construed to affect or limit the capital contribution procedures set forth in
Article II of the Subscription Agreement.

ARTICLE V

DIVIDENDS

Dividends.

 Except as otherwise provided herein, and subject to Section 2.9(a) and the
IBCL, dividends on Shares shall be made if and at such times and in such amounts
as the Board shall determine by the affirmative vote of a majority of the
Directors present at a duly convened meeting of the Board at which a quorum is
present.  All dividends on



30

 



--------------------------------------------------------------------------------

 

Shares shall be made in cash.  Any dividends on Shares shall be subject to the
maintenance by the Company of working capital requirements and prudent reserves
(as determined by the Board), including reserves for the payment of future
expenses, costs, capital requirements and other obligations of the Company, and
subject to applicable fiduciary duties, law (including the IBCL), regulatory
requirements and the terms of any agreements providing for debt financing in
respect of the Company.  All dividends on Shares shall be paid to each
Shareholder in accordance with its Pro Rata Percentage, provided that, in the
case of dividends on Shares to be paid in respect of any fiscal quarter during
which the Pro Rata Percentages of the Shareholders changed, such dividends shall
be prorated to reflect the Pro Rata Percentage of each Shareholder on each day
of such fiscal quarter, and the Company and the Shareholders shall take such
action as necessary to effectuate such proration.

Limitations on Dividends.

 Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to any Shareholder on account of its
Shares if such dividend would violate the IBCL or other applicable law or any of
the terms of any agreements in respect of the Company.

ARTICLE VI

INFORMATION RIGHTS

Section 6.1 Books and Records.    

(a) The books and records (including Tax Returns and any supporting work papers
and other documentation related thereto) of the Company shall be maintained at
the principal offices and place of business of the Company.  The Shareholders
shall have the right to, at reasonable times during normal business hours and
upon reasonable notice, (i) inspect the books and records (including Tax Returns
and any supporting work papers and other documentation related thereto) of the
Company and its Subsidiaries and (ii) meet and consult with officers and other
management employees of the Company and its Subsidiaries regarding their
business and activities.  Upon reasonable notice, the Company shall also provide
each Shareholder with access to such other information relating to the Company
and its Subsidiaries or their respective operations as such Shareholder may
reasonably request from time to time.

(b) Notwithstanding the foregoing, the Company shall not be obligated to provide
to the Shareholders any record or information (i) relating to the negotiation
and consummation of the transactions contemplated by this Agreement and the
Subscription Agreement, including confidential communications with financial and
other advisors and legal counsel representing the Company or its Affiliates,
(ii) that is subject to an attorney-client or other legal privilege, (iii)
relating to any joint, combined, consolidated or unitary Tax Return that
includes Holdco Inc. Parent or any of its Subsidiaries (other than the Company
and its Subsidiaries) (or any supporting work papers or other documentation
related thereto), so long as each Shareholder receives a Tax Return or
comparable documentation or material Tax information that relates solely to the
Company or its Subsidiaries and contains all material Tax information found in
any other Tax Return filed by Holdco Inc. Parent in respect of the Company or
its Subsidiaries for the corresponding period or (iv) the provision of which
would violate any applicable law or regulatory requirements.



31

 



--------------------------------------------------------------------------------

 

(c) Each Shareholder shall reimburse the Company for all costs and expenses
incurred by the Company in connection with such Shareholder’s inspection and
information rights pursuant to this Section 6.1.

Financial Reports.

 In addition to responding to any requests for information pursuant to Section
6.1, the Company shall provide to each Shareholder (i) on an annual basis,
within ninety (90) days following the end of each fiscal year of the Company, an
audited balance sheet and related statement of operations and statement of cash
flow of the Company, in each case prepared in accordance with GAAP, (ii) on a
quarterly basis, within forty-five (45) days following the end of each fiscal
quarter of the Company, an unaudited balance sheet and related statement of
operations and statement of cash flow of the Company, in each case prepared in
accordance with GAAP and (iii) as soon as reasonably practicable, but in any
event within thirty (30) days, following the end of each fiscal quarter ended
March 31 and September 30, a financial model in a form consistent with the
financial model provided to Buyer prior to the date hereof or otherwise
reasonably acceptable to each Shareholder, which financial model shall include
projections for a period of at least ten (10) years and all applicable updates
through the end of the most recently ended fiscal quarter (it being understood
that the March 31 financial model may reflect only material changes from the
prior September 30 financial model). 

ARTICLE VII

CONFIDENTIALITY

Confidential Information.

 The Company and each Shareholder shall, and shall cause their respective
Affiliates and Representatives to, keep confidential any information which it
may have or acquire before or after the date of this Agreement, including any
information acquired pursuant to ARTICLE VI, concerning the Company and its
assets, business, operations, affairs, financial condition or prospects or
concerning another Shareholder or this Agreement (such information,
“Confidential Information”).

Non-Disclosure.

 Neither the Company nor any Shareholder shall use any Confidential Information
in any manner detrimental to the Company or any Shareholder nor shall any of
them disclose, publish or make accessible, directly or indirectly, any
Confidential Information to any Person.  In addition, the Company and each
Shareholder shall exercise all reasonable efforts to prevent any other Person
from gaining access to such Confidential Information and take such protective
measures as may be or become reasonably necessary to preserve the
confidentiality of such Confidential Information.

Exceptions.

 Notwithstanding Section 7.1 and Section 7.2, the Company and each Shareholder
may disclose Confidential Information:

(a) to any Representative of the Company or such Shareholder; provided that such
Representative has a need to know and has been informed of the confidential
nature of the information pursuant to Section 7.4;

(b) to the extent required by (i) any applicable law, rule or regulation of any
governmental authority or regulatory agency (including any rule or regulation of
the



32

 



--------------------------------------------------------------------------------

 

Securities and Exchange Commission), (ii) any stock exchange rule or regulation
or (iii) any binding judgment, order or requirement of any court or other
governmental authority of competent jurisdiction; provided that the Company or
such Shareholder, as the case may be, has delivered written notice to and
consulted, to the extent practicable, with the other Parties prior to disclosure
of such Confidential Information;

(c) to any prospective purchaser of Shares, or of any other interest in the
Company and the advisers and financiers of any such Person; provided that
confidentiality undertakings are obtained that are no less restrictive than
those set forth in this ARTICLE VII;

(d) to the extent necessary for the performance of the Subscription Agreement or
any exercise by a Party of its rights thereunder or hereunder; or

(e) to the extent such Confidential Information becomes available within the
public domain (otherwise than as a result of a breach of this ARTICLE VII).

Representatives Bound.

 Each Party shall inform any Representative to whom it provides Confidential
Information that such information is confidential and shall instruct them (a) to
keep such Confidential Information confidential and (b) not to disclose it to
any Third Party (other than those Persons to whom such Confidential Information
has already been disclosed in accordance with the terms of this Agreement).  The
disclosing Party shall be responsible for any breach of this ARTICLE VII by the
Person to whom the Confidential Information is disclosed.

Survival.

 Notwithstanding anything herein to the contrary, the provisions of this ARTICLE
VII shall survive the termination of this Agreement for a period of three (3)
years and, with respect to each Shareholder, shall survive for a period of
three (3) years following the date on which such Shareholder is no longer a
Shareholder. 

ARTICLE VIII

TAX MATTERS

Tax Matters.

 Holdco Inc. Parent is hereby designated the “Tax Matters Shareholder” of the
Company.  Except as otherwise provided in this Agreement, the Tax Matters
Shareholder may, in its sole discretion, make or refrain from making any Tax
elections allowed under applicable law for the Company or any of its
Subsidiaries; provided, that if an Investor Shareholder is reasonably likely to
be adversely affected, the Tax Matters Shareholder shall consult with such
Investor Shareholder in good faith before making or refraining from making such
Tax elections.  The Tax Matters Shareholder shall prepare and file or cause to
be prepared and filed any Tax Return required to be filed by or with respect to
the Company.  Notwithstanding any other provision of this Agreement, the Tax
Matters Shareholder shall be entitled to control in all respects, and, unless an
Investor Shareholder is reasonably likely to be materially adversely affected by
the applicable Tax Proceeding, no Investor Shareholder or its Affiliates shall
have the right to participate in, any Tax Proceeding with respect to any Tax
Return of the Company or any of its Subsidiaries.



33

 



--------------------------------------------------------------------------------

 

Cooperation.

 Each Investor Shareholder shall, and shall cause its Affiliates to, provide to
the Holdco Inc. Parent and its Subsidiaries (including the Company) such
cooperation, documentation and information as any of them reasonably may request
in connection with (i) filing any Tax Return, amended Tax Return or claim for
refund, (ii) determining a liability for Taxes or (iii) preparing for or
conducting any Tax Proceeding.  The Company shall reimburse each Shareholder for
reasonable out of pocket costs and expenses incurred in connection therewith.

Section 8.1 Withholding. 

(a) The Company may withhold and pay over to the U.S. Internal Revenue Service
(“IRS”) (or any other relevant Tax authority) such amounts as it is required to
withhold or pay over, pursuant to the Code or any other applicable law, on
account of a Shareholder, including in respect of distributions made pursuant to
Section 5.1, and, for the avoidance of doubt, the amount of any such
distribution or other payment to a Shareholder shall be net of any such
withholding.  To the extent that any amounts are so withheld and paid over, such
amounts shall be treated as paid to the Person(s) in respect of which such
withholding was made.  To the extent that a Shareholder claims to be entitled to
a reduced rate of, or exemption from, a withholding Tax pursuant to an
applicable income Tax treaty, or otherwise, the Shareholder shall furnish the
Company with such information and forms as such Shareholder may be required to
complete where necessary to comply with any and all laws and regulations
governing the obligations of withholding Tax agents.  Each Shareholder agrees
that if any information or form provided pursuant to this Section 8.3(a) expires
or becomes obsolete or inaccurate in any respect, the Shareholder shall update
such form or information or promptly notify the Company in writing of its
inability to do so.

(b) Notwithstanding anything to the contrary in this Agreement, at the Initial
Closing (as such term defined in the Subscription Agreement) and from time to
time as reasonably requested by the Company, Buyer shall provide to the Company
a properly completed IRS Form W-9 or W-8BEN-E (or other applicable form)
sufficient to establish Buyer’s U.S. federal Tax status for purposes of Chapter
3 and Chapter 4 of the Code.

(c) Each Shareholder represents and warrants that any such information and forms
furnished by such Shareholder shall be true and accurate and agrees to indemnify
the Company from any and all damages, costs and expenses resulting from the
filing of inaccurate or incomplete information or forms relating to such
withholding Taxes.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

Shareholder Representations and Warranties

.  Each Shareholder hereby represents and warrants, severally and not jointly,
to the Company and to the other Shareholder as follows:



34

 



--------------------------------------------------------------------------------

 

(a) The Shareholder possesses all requisite capacity, power and authority
necessary to enter into this Agreement and to carry out the terms and provisions
hereof and the transactions contemplated hereby.

(b) The execution and delivery of this Agreement, and the performance by the
Shareholder of its obligations hereunder, have been duly authorized by the Board
of Directors or other similar governing body of the Shareholder and upon due
authorization, execution and delivery by the other Parties, will constitute the
valid and legally binding agreement of the Shareholder, enforceable in
accordance with its terms against the Shareholder, except as enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to creditors’ rights generally or (ii) the rules governing
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(c) The execution, delivery and performance of this Agreement by the Shareholder
does not and will not result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, any material indenture, mortgage,
deed of trust, credit agreement, note or other evidence of indebtedness, lease
or other agreement, license, permit, franchise or certificate, to which the
Shareholder is a party or by which it is bound or to which any of its properties
are subject, or require any authorization or approval under or pursuant to any
of the foregoing, or violate the Organizational Documents of the Shareholder, or
violate in any material respect any statute, regulation, law, order, writ,
injunction or decree to which the Shareholder is subject.

(d) The Shareholder understands that the Shares have not been, and any New
Shares issued pursuant to this Agreement will not be (unless otherwise agreed by
the Parties), registered under the Securities Act and, if and to the extent the
Securities Act applies, cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available and pursuant
to registration or qualification (or exemption therefrom) under applicable state
securities laws.  The Shareholder has such knowledge and experience in financial
and business matters that it is capable of evaluating the Company and the merits
and risks of an investment in the Shares, and the Shareholder has the ability to
bear the economic risk of its investment in the Shares.  The Shareholder has
been given the opportunity to ask questions of, and receive answers from, the
Company concerning the terms and conditions of, and other matters pertaining to,
this investment, and has had access to such financial and other information
concerning the Company as it has considered necessary to make a decision to
invest in the Company and has availed itself of this opportunity to the full
extent desired.

Company Representations and Warranties

.  The Company hereby represents and warrants to each Shareholder as follows:

(e) The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Indiana.



35

 



--------------------------------------------------------------------------------

 

(f) The Company possesses all requisite capacity, power and authority necessary
to enter into this Agreement and to carry out the terms and provisions hereof
and the transactions contemplated hereby.

(g) The execution and delivery of this Agreement, and the performance by the
Company of its obligations hereunder, have been duly authorized by the Board and
upon due authorization, execution and delivery by the other Parties, will
constitute the valid and legally binding agreement of the Company, enforceable
in accordance with its terms against the Company, except as enforcement may be
limited by (i) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to creditors’ rights generally or (ii) the rules governing
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

ARTICLE X

TERM AND TERMINATION

Term.

 This Agreement shall take effect immediately upon the Initial Closing (as such
term is defined in the Subscription Agreement) and shall remain in effect until
it is terminated pursuant to Section 10.2.

Termination.

 This Agreement shall terminate upon the earliest of (a) the mutual written
consent of all of the Parties hereto, (b) the date on which only one or none of
the Shareholders holds any Shares, (c) on December 31, 2016 if the Aggregate
Amount is not greater than zero (0) (disregarding, for purposes of this Section
10.2(c) any portion of the Aggregate Amount attributable to the initial purchase
of IPALCO Shares by Buyer on the Agreement Date); or (d) the dissolution,
liquidation or winding up of the Company; provided,  however, that ARTICLE VIII,
 ARTICLE IX and ARTICLE XI shall survive any such termination of this Agreement
and ARTICLE VII shall survive any such termination in accordance with its terms;
and provided,  further, that the rights of any Party with respect to breach of
any provision hereof, and any obligation accrued as of the date of termination,
shall survive termination of this Agreement.

Termination of Certain Rights

.  Except as otherwise provided in this Agreement, the rights and obligations
hereunder of each Shareholder will terminate with respect to such Shareholder at
such time when it no longer meets the definition of a Shareholder under this
Agreement; provided,  however, that the rights of any Shareholder with respect
to breach of any provision hereof, and any obligation accrued as of the date of
termination, shall survive termination of this Agreement.





36

 



--------------------------------------------------------------------------------

 



ARTICLE XI

MISCELLANEOUS

Entire Agreement.

 This Agreement and the Subscription Agreement constitute the entire agreement
and understanding of the Parties in respect of the subject matter contained
herein and therein and supersede all prior agreements and understandings between
the Parties hereto with respect to such subject matter.

Further Actions; Cooperation.

 Each of the Parties agrees to take, or cause to be taken, all actions and to
do, or cause to be done, and to assist and cooperate with the other Parties in
doing, all things necessary, proper or advisable in connection with the
transactions contemplated by this Agreement.

Organizational Documents.

 Subject to the IBCL and any other applicable law, each of the Parties agrees to
take, or cause to be taken, all actions and to do, or cause to be done, and to
assist and cooperate with the other Parties in doing, all things necessary,
proper or advisable to ensure that the Company’s Organizational Documents are at
all times consistent with the provisions of this Agreement.  Each of the
Shareholders agrees that, during the term of this Agreement, it shall not vote,
or act by written consent with respect to, any Shares Beneficially Owned by it
in favor of any change to the Company’s Organizational Documents that would be
inconsistent with any provision hereof. 

Costs and Expenses.

 Except as otherwise expressly provided herein, all legal and accounting costs,
charges and expenses (including Taxes) incurred in connection with this
Agreement and the transactions contemplated hereby shall be borne by the Party
incurring such expenses.  Notwithstanding the foregoing, should any litigation
be commenced between the Parties or their Representatives concerning any
provision of this Agreement or the rights and duties of any Person hereunder,
the Party or Parties prevailing in such proceeding shall be entitled, in
addition to such other relief as may be granted, the reasonable attorneys’ fees
and other litigation costs incurred by reason of such litigation.

Notices.

 All notices, requests, consents and other communications under this Agreement
must be in writing and shall be deemed to have been duly given and effective
(a) immediately (or, if not delivered or sent on a Business Day, the next
Business Day) if delivered or sent and received by electronic mail and if hard
copy is delivered by overnight delivery service the next Business Day, (b) on
the date of delivery if by hand delivery (or, if not delivered on a Business
Day, the next Business Day) or (c) on the first Business Day following the date
of dispatch (or, if not sent on a Business Day, the next Business Day after the
date of dispatch) if by a nationally recognized overnight delivery service (all
fees prepaid).  All notices shall be delivered to the following addresses, or
such other addresses as may hereafter be designated in writing by such Party to
the other Parties:

(a)



37

 



--------------------------------------------------------------------------------

 

If to Buyer:

CDP Infrastructure Fund GP 

1000, Place Jean-Paul-Riopelle

Montréal (Québec) H2Z 2B3

Attention:  Olivier Renault

Email:  orenault@lacaisse.com

 

With copies (which shall not constitute notice) to:

 

Caisse de dépôt et placement du Québec

1000, Place Jean-Paul-Riopelle

Montréal (Québec) H2Z 2B3

Attention:  Robert Coté

Email:  rcote@lacaisse.com

 

Bracewell & Giuliani LLP

1251 Avenue of the Americas 49th Floor

New York, New York 10020

Attention:  Fritz Lark

Email:  fritz.lark@bgllp.com

(b) If to Holdco Inc.:

AES U.S. Investments, Inc.

4300 Wilson Boulevard

Arlington, VA 22203

Attention:  Richard Sturges

Email:  richard.sturges@aes.com

 

With a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC 20005

Attention:  Pankaj K. Sinha

Email:  pankaj.sinha@skadden.com

(c) If to the Company:

IPALCO Enterprises, Inc.

One Monument Circle

Indianapolis, IN  46204

Attention:  Michael Mizell

Email:  mike.mizell@aes.com

 





38

 



--------------------------------------------------------------------------------

 

With a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC 20005

Attention:  Pankaj K. Sinha

Email:  pankaj.sinha@skadden.com

 

Severability.

 Any term or provision of this Agreement that is determined by a court of
competent jurisdiction to be invalid or unenforceable for any reason shall, as
to that jurisdiction, be ineffective solely to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is determined by a court of competent
jurisdiction to be so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable.

Assignment; Third-Party Beneficiaries.

 Except as otherwise provided herein, all the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective successors and permitted assigns of the
Parties.  Neither Shareholder, nor the Company, shall purport to assign or
Transfer all or any of its rights or obligations under this Agreement nor grant,
declare, create or dispose of any right or interest in this Agreement in whole
or in part except with respect to a Transfer in accordance with the terms of
this Agreement.  This Agreement is not intended to confer any rights or remedies
hereunder upon any other Person except the Parties, it being for the exclusive
benefit of the Parties and their respective successors and permitted
assigns.  Persons other than the Parties may not rely upon the representations
and warranties in this Agreement as characterizations of actual facts or
circumstances as of the date of this Agreement or as of any other date. 

Amendments.

 This Agreement may be amended, modified or supplemented, with respect to any of
the terms contained in this Agreement, only by written agreement (referring
specifically to this Agreement) signed by or on behalf of all of the Parties;
provided, however, that the Company shall amend this Agreement pursuant to
Section 1.2 without any further action by the Parties as necessary to reflect
accurately the information therein and to add any other Persons who acquire
Shares.

Waiver.

 No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is made expressly in an instrument in writing
specifically referring to this Agreement and executed and delivered by the Party
against whom such waiver is claimed.  No waiver of any breach shall be deemed to
be a further or continuing waiver of such breach or a waiver of any other or
subsequent breach.  Except as otherwise expressly provided herein, no failure on
the part of any Party to exercise, and no delay in exercising, any right, power
or remedy hereunder, or otherwise available in respect hereof at law or in
equity, shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof, or the exercise of any other right, power or
remedy.  The rights and remedies of the Parties under this



39

 



--------------------------------------------------------------------------------

 

Agreement are cumulative and are in addition to, and not in substitution for,
any other rights and remedies available at law or in equity or otherwise.

Section 11.2 Interpretation.

(a) When a reference is made in this Agreement to an Article, Section, clause or
Exhibit, such reference shall be to an Article, Section or clause of, or Exhibit
to, this Agreement unless otherwise indicated, and the words “Agreement,”
“hereby,” “herein,” “hereof,” “hereunder” and words of similar import refer to
this Agreement as a whole (including any Exhibits) and not merely to the
specific section, paragraph or clause in which such word appears.  The table of
contents and the Article and Section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and do not in any way affect the meaning or interpretation of this
Agreement.  The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, shall be deemed to refer to February 11,
2015.  References to any statute are to that statute, as amended from time to
time, and to the rules and regulations promulgated thereunder.  Unless otherwise
expressly provided herein, references to any agreement or document shall be a
reference to such agreement or document as amended, modified or supplemented and
in effect from time to time and shall include reference to all exhibits,
schedules and other documents or agreements attached thereto or incorporated
therein, including waivers or consents.  Unless otherwise expressly provided
herein, references to any Person include the successors and permitted assigns of
that Person.  Whenever the content of this Agreement permits, the masculine
gender shall include the feminine and neuter genders, and a reference to
singular or plural shall be interchangeable with the other.  References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.  As used in this Agreement: (i) the term
“including” and words of similar import mean “including, without limitation”
unless otherwise specified, (ii) “$” and “dollars” refer to the currency of the
United States of America, (iii) “or” shall include both the conjunctive and
disjunctive and (iv) “any” shall mean “one or more”.  Unless the defined term
“Business Days” is used, references to “days” in this Agreement refer to
calendar days. 

(b) The Parties have participated jointly in negotiating and drafting this
Agreement.  In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

(c) No summary of this Agreement prepared by or on behalf of any Party shall
affect the meaning or interpretation of this Agreement.

Governing Law.

 This Agreement, the legal relations between the Parties hereto and the
adjudication and the enforcement thereof, shall be governed by and interpreted
and construed in accordance with the substantive laws of the State of New York,
without regard to applicable choice of law provisions thereof.

Specific Performance.

 The Parties agree that irreparable harm would occur and the Parties would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or



40

 



--------------------------------------------------------------------------------

 

were otherwise breached.  It is accordingly agreed that the Parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity, all in accordance with Section 11.18.  The Parties hereby
waive, in any action for specific performance, the defense of adequacy of a
remedy at law and the posting of any bond or other undertaking or security in
connection therewith.  Each Party further agrees that (a) by seeking any remedy
provided in this Section 11.12, a Party shall not in any respect waive its right
to seek any other form of relief that may be available to a Party under this
Agreement and (b) nothing contained in this Section 11.12 shall require any
Party to institute any action for (or limit any Party’s right to institute any
action for) specific performance under this Section 11.12 prior to exercising
any other right under this Agreement.

Counterparts.

 This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one (1) and the same
Agreement.

Recapitalizations, Exchanges, Etc.; New Shares.

 The provisions of this Agreement shall apply, to the full extent set forth
herein with respect to Shares and to any and all equity or debt securities of
the Company or any successor or assign of the Company (whether by merger,
consolidation, Transfer of assets, or otherwise) which may be issued in respect
of, in exchange for, or in substitution of, such Shares and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, reclassifications, recapitalizations, reorganizations and the like
occurring after the date hereof.

Corporate Opportunities.

 The Company and each Shareholder expressly acknowledge and agree that (a)
neither of the Shareholders nor any of their respective Affiliates or
Representatives shall have any duty to communicate or present an investment or
business opportunity to the Company in which the Company may, but for the
provisions of this Section 11.15, have an interest or expectancy (a “Corporate
Opportunity”), and (b) neither of the Shareholders nor any of their respective
Affiliates or Representatives (even if such Person is also an officer or
Director of the Company) shall be deemed to have breached any fiduciary or other
duty or obligation to the Company by reason of the fact that any such Person
pursues or acquires a Corporate Opportunity for itself or directs, sells,
assigns or transfers such Corporate Opportunity to another Person or does not
communicate information regarding such Corporate Opportunity to the
Company.  The Company expressly renounces any interest in a Corporate
Opportunity and any expectancy that a Corporate Opportunity will be offered to
the Company.

Section 11.3 Public Announcements.    

(a) No public announcement or press release in connection with the execution or
subject matter of this Agreement or the acquisition or disposition of Shares by
any Person shall be made or issued by or on behalf of any Party without the
prior written approval of the Shareholders, which approval shall not be
unreasonably withheld.

(b) If a Party is required to make or issue any announcement required by law or
any stock exchange or by any governmental authority, such Party shall give the
other Parties reasonable opportunity to comment on such announcement or release
before it is made or



41

 



--------------------------------------------------------------------------------

 

issued (provided that opportunity to comment shall not have the effect of
preventing the Party making the announcement or release from complying with its
disclosure obligations).

Section 11.4 Legends.

(a) In addition to any other legend that may be required, each Share certificate
issued to any Shareholder shall bear a legend in substantially the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE SOLD, ASSIGNED
OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR AN
EXEMPTION THEREFROM IS AVAILABLE. 

THE SALE, ASSIGNMENT OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER HEREOF OR HIS PREDECESSOR IN INTEREST.  COPIES OF SUCH AGREEMENT MAY BE
OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE
SECRETARY OF THE COMPANY.

(b) If any Shares are registered under the Securities Act, then the Company,
upon the written request of the holder thereof, shall issue to such holder a new
certificate evidencing such Shares without the first sentence of the legend set
forth above endorsed thereon.  If any Shares cease to be subject to any and all
restrictions on Transfer set forth in this Agreement, the Company, upon the
request of the written holder thereof, shall issue to such holder a new
certificate evidencing such Shares without the second and third sentences of the
legend set forth above endorsed thereon.

Section 11.5 Dispute Resolution.    

(a) Except as otherwise provided by this Agreement, any dispute, controversy or
claim arising out of or in connection with, or relating to, this Agreement or
any breach or alleged breach hereof (which breach or alleged breach by a Party
remains uncured within ten (10) Business Days after receipt of written notice
thereof from another Party) or the validity or termination hereof (a “Dispute”)
shall first be settled as far as possible by negotiations between the parties to
the Dispute, in the form of meetings between senior-management level
representatives of such parties, upon the written request by any such party to
the other parties to the Dispute.

(b) If the parties to the Dispute are unable for any reason to resolve a Dispute
within thirty (30) days after receipt by any Party of written notice of a
Dispute, then any Party may submit the Dispute to arbitration to be finally and
exclusively resolved under the Arbitration Rules of the International Chamber of
Commerce then in effect (the “Rules”), except as modified herein.  There shall
be three (3) arbitrators.  If there are two (2) parties to the Dispute, each of
the parties to the Dispute shall nominate one (1) arbitrator in accordance with



42

 



--------------------------------------------------------------------------------

 

the Rules.  If there are more than two (2) parties to the Dispute, the
arbitrators shall be nominated in accordance with the Rules; provided,  however,
that any Party and its Affiliates shall be entitled to nominate only one (1)
such arbitrator.  The arbitrators so nominated, once confirmed by the
International Court of Arbitration of the International Chamber of Commerce (the
“ICC Court”), shall nominate an additional arbitrator to serve as chairman, such
nomination to be made within fifteen (15) days of the confirmation by the ICC
Court of the second arbitrator.  If the initial arbitrators shall fail to
nominate an additional arbitrator within such fifteen (15) day period, such
additional arbitrator shall be appointed by the ICC Court.  The arbitrators
shall be required to submit a written statement of their findings and
conclusions.  Except as otherwise agreed by the parties to such Dispute,
exclusive venue of arbitration shall be New York, New York, and the language of
the arbitration shall be English and each of the Parties hereby submits to the
non-exclusive jurisdiction of the state and federal courts located in New York,
New York for preliminary relief in aid of arbitration and for the enforcement of
any arbitral award.  By agreeing to arbitration, the Parties do not intend to
deprive any national court of its jurisdiction to issue any pre-arbitral
injunction, pre-arbitral attachment or other order in aid of arbitration
proceedings.

(c) None of the Parties or the arbitrators shall select any arbitrator for the
arbitral tribunal who has any interest in the Dispute or who has, or within the
immediately preceding five (5) years has had, any economic or other relationship
with any party to the Dispute.

(d) The arbitrators shall not have the right to award consequential, incidental,
indirect, special, treble, multiple or punitive damages.  The arbitral tribunal
shall not be empowered to decide any dispute ex aequo et bono or amiable
compositeur.  The arbitration award shall be decided by majority opinion and
issued in writing in the English language and shall state the reasons upon which
it is based.  It may be made public only with the consent of each participating
Party or as may be required by law or regulatory authority or as necessary for
enforcement of such award.  The arbitrators shall allocate the fees and costs of
the arbitration.  The losing Party(ies) shall pay the prevailing Party(ies)’
attorney’s fees and costs and the costs associated with the arbitration,
including the expert fees and costs and the arbitrators’ fees and costs borne by
the prevailing Party(ies), all as determined by the arbitrators.  Each Party
shall bear its own fees and costs until the arbitrators determine which, if any,
Party is the prevailing Party(ies) and the amount that is due to such prevailing
Party(ies).

(e) The award rendered by the arbitrators shall be final and binding on the
participating Parties and shall be the sole and exclusive remedy between and
among the participating Parties regarding any claims, counterclaims, issues or
accounting presented to the arbitral tribunal.  The award shall be issued no
later than one hundred twenty (120) days from the signing or ratification of the
Terms of Reference (as defined in the Rules) or as soon thereafter as
practicable.  The award shall be paid within thirty (30) days after the date it
is issued and shall be paid in U.S. Dollars in immediately available funds, free
and clear of any Liens, Taxes or other deductions.  A judgment confirming or
enforcing such award may be rendered by any court of competent jurisdiction.

(f) The arbitration shall be confidential.  No Party may disclose the fact of
the arbitration, any award relating thereto or any settlement relating to any
Dispute without the



43

 



--------------------------------------------------------------------------------

 

prior consent of the other Party(ies); provided, that such matters may be
disclosed without the prior consent of the other Party(ies) to lenders,
auditors, Tax or other governmental authority or as may be required by law or
regulatory authorities or as necessary to enforce any award.

(g) Notwithstanding the existence of any Dispute, the Parties shall continue to
perform their respective obligations under this Agreement unless the Parties
otherwise mutually agree in writing.  Notwithstanding anything in this Agreement
to the contrary, nothing in this Agreement is intended to, nor shall it, prevent
the Parties from seeking temporary injunctive relief at any time as may be
available under Law or in equity to preserve its rights pending the outcome of
any arbitration.  Without prejudice to such provisional remedies as may be
available under the jurisdiction of a national court, the arbitral tribunal
shall have full authority to grant provisional remedies or order the Parties to
request that a court modify or vacate any temporary or preliminary relief issued
by a court, and to award damages for the failure of any Party to respect the
arbitral tribunal’s orders to that effect.  The Parties agree that any issue
regarding the arbitrability of any claims or disputes arising under, relating to
or in connection with this Agreement is an issue solely for the arbitrators, not
a court, to decide.

(h) THE PARTIES HEREBY EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY OR OTHERWISE
ON ANY CLAIM, CAUSE OF ACTION, SUIT OR PROCEEDING PERMITTED UNDER THIS SECTION
11.18.  THE PROVISIONS OF THIS AGREEMENT RELATING TO WAIVER OF TRIAL BY JURY
SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT. 

[Signature Page Follows]

 

44

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

AES U.S. INVESTMENTS, INC.

 

 

By: _____________________________

      Name: 

      Title:

 

 

 

IPALCO ENTERPRISES, INC.

 

By: _____________________________

      Name: 

      Title:

 

 

 

CDP Infrastructure Fund GP

 

 

By: ____________________________

      Name: 

      Title:

 

 

By: ____________________________

      Name: 

      Title:

 

[Signature Page to IPALCO Shareholders’ Agreement]

 



 



--------------------------------------------------------------------------------

 

 

EXHIBIT A

Shareholders

 

Name

Address

Number of Shares

Pro Rata Percentage

AES U.S. Investments, Inc.

4300 Wilson Boulevard

Arlington, VA 22203

 

89,685,177

99.9999%

CDP Infrastructure Fund GP

1000, Place Jean-Paul-Riopelle

Montréal (Québec) H2Z 2B3

 

100

0.0001%  

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT B

Distribution Policy

 

The Company and its Subsidiaries target to pay dividends on a quarterly basis on
or close to periods that align with the calendar year quarter ends.  However,
all dividends are subject to having cash available. The amount of dividends the
Company and its Subsidiaries distribute on these quarterly dates are defined
using the following guidelines:

1.



Any dividends on shares of the Company and its Subsidiaries shall be subject to
the maintenance of working capital requirements and prudent reserves, including
reserves for the payment of future expenses, costs, capital requirements and
other obligations, and subject to applicable fiduciary duties, law and
regulatory requirements (“Minimum Cash Balances”).

2.



The Company and its Subsidiaries dividend all excess cash above and beyond the
Minimum Cash Balances up to an amount equal to 100% of the net income of the
respective business.

3.



The Company and its Subsidiaries will then verify that the proposed dividends
are permitted under all financing and other related corporate documents.
Examples of such documents include but are not limited to: IPALCO Articles of
Incorporation, IPL Credit Agreement, IPL Accounts Receivable Sales Agreement,
IPL Mortgage and Deed of Trust, Supplemental Indenture(s) to IPL’s Mortgage and
Deed of Trust.

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT C

Form of Amended and Restated Organizational Documents

 

[see attached]

 



--------------------------------------------------------------------------------

 

 

EXHIBIT D

Business Plan

 

[see attached]

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT e

2015 Annual Consolidated Fixed Operating Expense Budget

 

The 2015 Annual Consolidated Fixed Operating Expense Budget is $365,477,000.

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT F

2015 Annual Consolidated Maintenance Capex Budget

 

The 2015 Annual Consolidated Maintenance Capex Budget: $159,289,000.

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT G

Significant Expense Illustrative Example

 

[see attached]

 

 

 

 



 



 

--------------------------------------------------------------------------------